 
Exhibit 10.62
 

 
***Text Omitted and Filed Separately
with the Securities and Exchange Commission.
Confidential Treatment Requested
Under 17 C.F.R. Sections 200.80(c) and 240.24b-2
EXECUTION COPY


 
SUPPLY AGREEMENT
 
THIS SUPPLY AGREEMENT (the "Agreement") is made and entered into as of the 19th
of December, 2018 (the “Effective Date”) by and between NESTEC Ltd., a Swiss
private limited company, with principal offices located at Avenue Nestle 55,
1800 Vevey, Switzerland ("Buyer" or “NHSc”) and ChromaDex Inc., a California
corporation with principal offices located at 10005 Muirlands, Blvd, Suite G,
Irvine, CA 92618, USA (“Seller” or “ChromaDex”). Buyer and Seller are
individually referred to herein as a “Party” and collectively as the “Parties.”
 
R E C I T A L S
 
WHEREAS, Seller is the owner or exclusive licensee of certain intellectual
property rights related to the composition and use of the compound Nicotinamide
Riboside (“NR”) and NR Product (defined below) that is currently sold under the
ChromaDex Trademarks (defined below); and
 
WHEREAS, NR is supplied by Seller to third parties for the commercialization of
NR Product under the ChromaDex Trademarks (or other tradenames) as dietary
supplements on a global basis; and
 
WHEREAS, NR and NR Product is marketed, commercialized and sold by Seller to
consumers in its pure form and in combination with other active ingredients on a
global basis under the ChromaDex Trademarks (or other tradenames) subject to the
terms and conditions of this Agreement; and
 
WHEREAS, Buyer now desires to purchase the NR Product to develop, market,
promote, sell, and distribute the Approved Products (defined below) subject to
the terms and conditions hereinafter described.
 
NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows.
 
1.
Definitions.
 
The following terms have the meanings specified below:
 
“Active Nutrition” means product offerings that are formulated and marketed to
consumers of all ages for the purpose of living a healthy lifestyle with
integrated physical activity. Active Nutrition does not include Sports
Nutrition.
 
“Affiliate” shall mean, with respect to a Party, any person or entity that
controls, is controlled by, or is under common control with such Party. An
entity or person shall be deemed to be in control of another entity (“Controlled
Entity”) if the former owns directly or indirectly at least fifty percent (50%)
of the outstanding voting equity of the Controlled Entity (or some other
majority equity or ownership interest exits, in the event that such Controlled
Entity is other than a corporation).
 
“Allowable Deductions” shall mean,
 
(a) sales returns and allowances actually paid, granted or accrued, including
trade, quantity and cash discounts and any other adjustments, including those
granted on account of price adjustments or billing errors, rejected goods,
damaged or defective goods, recalls, returns;
 
(b) rebates, chargeback rebates, compulsory rebates, reimbursements or similar
payments granted or given to wholesalers or other distributors, buying groups,
health care insurance carriers or other institutions and compulsory payments to
governmental authorities and any other governmental charges imposed upon the
sale of such Approved Product to third parties;
 
(c) adjustments arising from consumer discount programs or other similar
programs;

 
Buyer's and Seller's Initials  /s/ CK   /s/ RF

-1-

EXECUTION COPY
 
 
(d) customs or excise duties, sales tax, consumption tax, value added tax, and
other taxes (except income taxes); and
 
(e) charges for packing, freight, shipping and insurance (to the extent that
Buyer or its Affiliates bear such cost).
 
Allowable Deductions shall be calculated by Buyer consistent with its ordinary
practice and in accordance with International Financial Reporting Standards, and
Buyer shall not calculate Allowable Deductions in any manner that has the
primary purpose of avoiding or reducing the Sales Fees payable hereunder.
 
“Approved Products” shall mean any Medical Nutrition (as defined herein) or
Functional Food and Beverages (as defined herein) product which contains a
minimum of […***…]mg of the NR Product per serving unless Buyer and Seller agree
otherwise in advance in writing. Buyer does not require any consent from Seller
to launch new products in Medical Nutrition or Functional Food and Beverages
provided that they comply with the requirements set forth in this Agreement. For
the sake of clarity, the Approved Products will include NR Product in
combination with proteins or other active ingredients as Functional Food and
Beverages or as Medical Nutrition products of NHSc.
 
“Approved Product Category(ies)” shall mean Medical Nutrition and/or Functional
Food and Beverages.
 
“Buyer” shall include NESTEC Ltd. and its U.S. Affiliate, Nestlé HealthCare
Nutrition, Inc. and their respective successors and assigns; provided, however,
that the Parties acknowledge and agree that Buyer or any of its Affiliates may
purchase the NR Product and market, sell and distribute the Approved Products
pursuant to the terms and conditions of this Agreement.
 
“Buyer’s Technical Feasibility” shall mean when Buyer, in its reasonable
judgment, determines that the NR Product would be stable in a ready to drink
format.
 
“Change of Control” shall mean any person or entities having acquired, in any
single transaction or series of related transactions, whether by way of merger,
consolidation, purchase, or in any other manner, (i) securities of Seller or its
Controlling Affiliate(s) representing […***…] percent ([…***…]%) or more of
either the combined voting power or ownership interest thereof, (ii) […***…]
percent ([…***…]%) or more of the profit/loss participation in Seller or its
Controlling Affiliate(s), or (iii) Control in Seller or its Controlling
Affiliate(s).
 
“ChromaDex Brand Usage Guidelines” are attached hereto as Exhibit A – ChromaDex
Brand Usage Guidelines (Exhibit A is hereby incorporated herein in full by this
reference) and, subject to the terms and conditions in Section 11, sets forth
the rules and guidelines pertaining to the proper use of the ChromaDex
Trademarks which rules and guidelines may be amended by ChromaDex, at any time,
in ChromaDex’s sole discretion. If the ChromaDex Brand Usage Guidelines are
supplemented or amended, a supplemented or amended version shall be promptly
provided to Buyer, and Buyer has the obligation to ensure that Buyer is in
compliance with ChromaDex’s current ChromaDex Brand Usage Guidelines after a
reasonable transition period.
 
“ChromaDex Trademarks” shall mean the trademarks and logos owned by ChromaDex
incorporating the name, mark, and/or brand of the NR Product as shown in the
ChromaDex Brand Usage Guidelines.
 
“Control” shall mean (including the term “Controlling”) possession, directly or
indirectly, through one (1) or more intermediaries, of the power to direct or
cause the direction of management and policies of Seller, whether through
ownership of voting securities or otherwise.
 
“Dollerup” shall mean the following study: Dollerup, O.L., et al., A randomized
placebo-controlled clinical trial of nicotinamide riboside in obese men: safety,
insulin-sensitivity, and lipid-mobilizing effects. Am J Clin Nutr, 2018.
  Buyer's and Seller's Initials  /s/ CK   /s/ RF
 
***Confidential Treatment Requested
-2-

EXECUTION COPY
 
 
“Field” shall mean human use.
 
“Functional Food and Beverages” shall mean a Protein Based (defined below)
functional food or beverage (meaning consumer healthcare sold under “Nutrition
Facts” labeling regulations in the US or similar labeling or definitional
regulations globally; i.e. not sold under dietary supplement regulations)
product containing NR Product in ready to drink and loose powder format
currently sold under the NHSc Brands (defined below), which may include Active
Nutrition products. Functional Food and Beverages do not include Sports
Nutrition. “NHSc Brands” shall mean the existing brands of Buyer or its
affiliates set forth in Exhibit B – NHSc Brands (Exhibit B is hereby
incorporated herein in full by this reference) as well as (i) any other existing
brands acquired by Buyer during the Term within the Approved Product Categories
and (ii) any new brands created by Buyer within the Approved Product Categories,
subject to the approval of Seller, such approval not to be unreasonably withheld
or delayed.
 
Functional Food and Beverages Extensions” shall mean a Protein Based product
containing NR Product sold under the NHSc Brands that is in a format other than
ready to drink or loose powder.
 
“Good Manufacturing Practices” shall mean current and any future good
manufacturing practices and quality system regulations set forth by the United
States Food and Drug Administration (“USFDA”), and if the Approved Product is
manufactured or sold outside of the Unites States, the current and any future
good manufacturing practices and quality system regulations set forth by the
USFDA or higher standards if and as applicable in the country in which the
Approved Product is manufactured or sold.
 
“Gross Sales Price” shall mean all invoiced sales of Approved Products without
offset, deduction, or allowances.
 
“Licensed Materials” shall mean any advertising, marketing, promotional, and/or
merchandising materials and artwork prepared by ChromaDex and provided to Buyer.
There is no obligation for ChromaDex to create or provide Licensed Materials.
Licensed Materials may or may not display ChromaDex Trademarks and may or may
not be provided to Buyer by ChromaDex, in ChromaDex’s sole discretion.
 
“Launch” shall mean first bona fide commercial sale of an Approved Product in a
country in the respective Sub-Territory.
 
“Martens” shall mean the following study: Martens, C.R., Denman, B.A., Mazzo,
M.r., Armstrong, M.L., Reisdorph, N., McQueen, M.B., Chonchol, M.B., Seals,
D.R., Chronic nicotinamide riboside supplementation is well-tolerated and
effectively elevates NAD+ in healthy middle-aged and older adults. 2018,
University of Colorado Boulder.
 
“Medical Nutrition” shall mean (a) a specialized nutrition product that serves
as a nutritional solution for the dietary management of a specific health
condition to be used under medical supervision; (b) a “medical food,” as defined
in Section 5(b) of the Orphan Drug Act (21 U.S.C. 360ee(b)(3)) and 21 CFR
101.9(j)(8); or (c) a “dietary food for special medical purposes” as defined in
Directive 1999/21/EC of the European Parliament and of the Council; or (d) any
food product substantially equivalent to the preceding clause (a), (b) or (c)
under any applicable laws and regulations in any other jurisdiction to be used
under medical supervision.
 
 
“Net Sales” shall mean the Gross Sales Price invoiced by Buyer or its Affiliates
to third parties, less only (a) any taxes included in the Gross Sales Price, if
any, and (b) Allowable Deductions.
 
 
“NR Product” means NR and any future revisions in salts, formulations, or other
forms.
 
 
“Protein Based” means any functional food or beverages (not a supplement) that
lists protein as a primary nutrient in the ingredient list under labeling
regulations in the US or similar labeling or definitional
  Buyer's and Seller's Initials  /s/ CK   /s/ RF
 
-3-

EXECUTION COPY
 
 
regulations globally and contains at least 5 grams of protein per serving for
ready to drink products and 2 grams of protein per serving in sachets.
 
"Reporting Period" shall begin on the first day of each calendar quarter and end
on the last day of such calendar quarter.
 
“Seller” shall include ChromaDex, Inc., its Affiliates and their respective
successors and assigns.
 
“Seller’s Technical Feasibility” shall mean when Seller, in its reasonable
judgment, determines that the NR Product would be stable in a ready to drink
format. Buyer’s Technical Feasibility and Seller’s Technical Feasibility may
sometimes be referred to collectively as “Technical Feasibility”.
 
“Specification” shall mean the description of the NR Product set forth on
Exhibit C – Product Specifications (Exhibit C is hereby incorporated herein in
full by this reference). The Specifications may be amended from time to time by
ChromaDex upon […***…] prior written notice thereof to Buyer. Any material
modifications to the Specifications that may impact commercialization,
manufacturing, and indications for use or taste of an Approved Product shall
require the advance written approval of Buyer, such approval not to be
unreasonably withheld or delayed.
 
“Sports Nutrition” means product offerings formulated for and marketed to
athletes to support sports and athletic training to optimize sports and athletic
performance.
 
Sub-Territories” shall mean each of (i) North America; (ii) Europe; (iii) Latin
America (including Central America and South America; and (iv) Asia Pacific
Exceptions (as defined below)).
 
“Sub-Territory Reversion” is defined in Paragraph 3.6.2.
 
“Supplier Code of Conduct” shall mean Buyer’s Responsible Sourcing Standard as
published on https://www.nestle.com/aboutus/suppliers (or any successor URL of
which Seller is advised in advance in writing). Seller shall be advised of and
agree to any revisions to the version at such URL as of the Effective Date
hereof.
 
“Term” shall mean the term of this Agreement, which shall commence on the
Effective Date and shall remain in effect until the expiration or abandonment of
all applicable issued patents and applicable filed patent applications for the
NR Product, unless earlier terminated in accordance with the provisions of this
Agreement.
 
“Territory” shall mean the combination of North America, Europe, Latin America
(including Central America and South America), but excluding Asia Pacific except
for the following territories that shall be included in the Territory:
Australia, New Zealand, and Japan only (collectively the “Asia Pacific
Exceptions”). The Territory shall be subject to the Sub-Territory Reversion
pursuant to the terms hereof.
 
“Washington Heart Study” shall mean ClinicalTrials.gov Identifier: NCT03423342,
which can be found at
https://www.clinicaltrials.gov/ct2/show/NCT03423342?term=nicotinamide+riboside&rank=3.
 
2.
Conditions Precedent to Grant of Rights and Execution of This Agreement.
 
2.1 Execution of this Agreement is conditioned upon:
 
(i)
Completion of due diligence satisfactory to both ChromaDex and Buyer; and
 
(ii)
Receipt of the internal approvals reasonably required by both ChromaDex and
Buyer.
 
2.2                  
By execution of this Agreement by both Parties, both Seller and Buyer are
representing that the foregoing conditions have been satisfied.
 
  Buyer's and Seller's Initials  /s/ CK   /s/ RF
 
***Confidential Treatment Requested
-4-

EXECUTION COPY
 
 
3.
Supply and Exclusivity.
 
3.1
Supply. Throughout the Term, Buyer shall exclusively purchase from Seller and
Seller shall supply to Buyer the NR Product in accordance with the specific
terms and conditions contained herein. In the event Seller fails to timely
fulfill a Purchase Order (defined below), Buyer will provide Seller written
notice thereof and Seller shall have […***…] to cure by fulfilling the Purchase
Order. If Seller repeatedly (at least […***…] times in any rolling […***…]
period) and materially fails to timely fulfill Purchase Orders, Buyer shall not
be obligated to purchase NR Product solely from Seller.
 
3.2
Approved Products. Seller hereby agrees that Buyer shall be entitled to develop,
manufacture, sell, promote, import, and distribute the Approved Products using
NR Product in the Field in the Territory during the Term.
 
3.3
Exclusivity. Provided that Seller has not terminated exclusivity as permitted by
this Agreement (including Seller’s rights to Reversion), Seller agrees that it
shall not sell NR Product to any third party for use in Medical Nutrition in the
Field in the Territory during the Term. In addition, Seller shall not sell
Medical Nutrition products containing NR Product in the Field in the Territory
during the Term.
 
3.4
Co-Exclusivity. Provided that Seller has not terminated exclusivity as permitted
by this Agreement (including Seller’s rights to Reversion), Seller agrees that
it shall not sell NR Product to any third party for use in the manufacture of
any third party product sold under a third party brand in Functional Food and
Beverages in the Field in the Territory during the Term (“Buyer’s
Co-Exclusivity”).
 
3.4.1
In order to maintain Buyer’s Co-Exclusivity:
 
3.4.1.1
Buyer and Seller shall meet at the beginning of each quarter during calendar
year 2019 to communicate regarding Buyer’s progress towards commercialization.
 
3.4.1.2
Buyer shall conduct Technical Feasibility product testing (including sensory
panel testing) by […***…] on a Functional Food and Beverages Approved Product
(the “Consumer Product Test Target”). If Buyer fails to achieve Buyer’s
Technical Feasibility by the Consumer Product Test Target, Buyer shall notify
Seller in writing no later than […***…]. If Seller provides Buyer written notice
no later than […***…] that Seller has achieved Seller’s Technical Feasibility
after Buyer notifies Seller that Buyer failed to achieve Buyer’s Technical
Feasibility, then Seller shall have the option to terminate Buyer’s
Co-Exclusivity upon […***…] written notice (“Seller’s Feasibility Failure
Option”).
 
3.4.1.3
Buyer must Launch the Approved Products in accordance with Section 3.6. If Buyer
fails to comply with the Launch requirements and deadlines, Seller shall have
the option to exercise any of its rights to reversion and terminate Buyer’s
Co-Exclusivity in accordance with the terms of this Agreement.
 
3.4.1.4
Buyer’s Co-Exclusivity shall cease without notice when Buyer is no longer
required to remit Sales Fees pursuant to Section 4.3.3.2, at which time (i)
there shall be no limitation on Seller’s ability to sell the NR Product and (ii)
Buyer will no longer be subject to the Annual Minimum Royalty requirements set
forth in Section 4.3.3.4 of this Agreement.
 
3.4.2
Buyer’s Co-Exclusivity does not prohibit Seller from selling products containing
NR Product to consumers at any time and Buyer acknowledges that Seller will
maintain all rights to sell products containing NR Product to consumers in
Functional Food and Beverages without limitation.
  Buyer's and Seller's Initials  /s/ CK   /s/ RF
 
***Confidential Treatment Requested
-5-

EXECUTION COPY
 
 
3.4.3
Buyer’s Co-Exclusivity shall not include Functional Food and Beverages
Extensions. As long as Buyer has the right to purchase NR Product for use in
Buyer’s development, manufacture, sale, promotion, importation, and distribution
of Functional Food and Beverages in a Sub-Territory, Buyer shall have the right
(although not co-exclusive) to purchase NR Product for use in Buyer’s
development, manufacture, sale, promotion, importation, and distribution of
Functional Food and Beverages Extensions in the same Sub-Territory. The Parties
hereby acknowledge that Seller is not prohibited from developing, manufacturing,
or selling Functional Food and Beverages Extensions equivalent products
containing NR Product.
 
3.5
Prior Existing Obligations. Notwithstanding Section 3.3 (Exclusivity) and
Section 3.4 (Co-Exclusivity), prior to the Effective Date, Seller entered into
certain agreements to supply the NR Product or products containing NR Product to
certain third parties (“Prior Existing Obligations”). A list of such Prior
Existing Obligations are attached hereto as Exhibit D - Prior Existing
Obligations (Exhibit D is hereby incorporated herein in full by this reference).
Buyer agrees that Seller’s continued performance under the Prior Existing
Obligations is not a breach of this Agreement, provided however that Seller
shall use commercially reasonable efforts to terminate such Prior Existing
Obligations as soon as legally possible.
 
3.6
Regulatory Activities; Sub-Territory Reversion.
 
3.6.1
Seller’s Regulatory Activities. Buyer and Seller acknowledge and agree that
Seller is principally responsible for performing certain regulatory activities
relating to the NR Product as set forth in this Section 3.6 and Seller agrees to
proceed diligently, in good faith, and without delay (“Seller’s Regulatory
Activities”). To the extent that any of Seller’s Regulatory Activities are
required by applicable governmental regulators “Applicable Regulators”) in order
for Buyer to launch an Approved Product in a specific Sub-Territory, Seller’s
Regulatory Activities shall be conditions to Buyer’s launch (and any related
payment) obligations for such Approved Products (on a product by product basis
in each Approved Product Category). If Seller is unable to obtain regulatory
approval from the Applicable Regulators of any specific Approved Product as
directed and recommended by Buyer, including dosage and regulatory categories
set by Buyer, Buyer has the option to accept the Applicable Regulators’ decision
and/or guidance or, within […***…] of Buyer’s receipt of Applicable Regulators’
final decision and/or guidance with respect to a particular Approved Product in
a Sub-Territory, reject it in writing. If Buyer accepts such final decision or
guidance, Seller’s Regulatory Activities shall be deemed satisfied for the
applicable Approved Product in the applicable Sub-Territory. If Buyer rejects
Applicable Regulators’ final decision and/or guidance with respect to a
particular Approved Product in a Sub-Territory, Seller has the right to
terminate all of Buyer’s rights to sell the applicable Approved Products in the
applicable Sub-Territory.
3.6.1.1
Functional Food and Beverages in United States. Buyer and Seller acknowledge
that Seller has already obtained GRAS certification self-determination with
successful FDA notification for certain Functional Food and Beverages, including
vitamin waters, protein shakes, nutrition bars, gum, chews, and powdered
beverages at a maximum level of 0.0057% by weight as consumed. Seller has
successfully completed a New Dietary Ingredient Notification for nutritional
drinks and meals to include NR use up to 300mg/day. Within […***…] of the
execution of this Agreement, Seller will endeavor to obtain a GRAS
self-determination without notice status for certain mutually agreed Functional
Food and Beverages to include NR use up to 500mg/day; provided however that
Buyer and Seller shall consider the daily allowable dosage in light of intake
products Buyer intends to Launch, it being acknowledged by Buyer that the more
opportunities to intake NR Product, the lower the daily allowable usage may
result.
3.6.1.2
Medical Nutrition in United States. Within […***…] after the execution of this
Agreement, Seller will use commercially reasonable efforts to obtain a GRAS
self-determination without notification status at 1,000mg/day based on the
Martens and
 
Buyer's and Seller's Initials  /s/ CK   /s/ RF 

 
***Confidential Treatment Requested
-6-

EXECUTION COPY
 
 
Dollerup studies. Within […***…] after the publication of the Washington Heart
Study, anticipated to be completed by the end of […***…], Seller will use
commercially reasonable efforts to obtain a GRAS self-determination without
notice status at 2,000mg/day.
3.6.1.3
Outside United States. Buyer and Seller shall meet within […***…] of the
Effective Date and periodically thereafter to arrive at a mutually agreed upon
schedule of Sub-Territories outside the United States for which Seller will
submit regulatory approval dossiers (the “Schedule of International Markets”).
Buyer and Seller acknowledge that Brazil, Canada, Europe and Australia are the
initial Sub-Territories on the Schedule of International Markets. Buyer and
Seller shall exchange information as appropriate to facilitate the parties’
efforts to obtain regulatory approvals, which might include scientific
information to help accelerate the process.
 
3.6.2
Sub-Territory Reversion.
3.6.2.1
North America.
3.6.2.1.1
Functional Food and Beverages. If Buyer fails to Launch a Functional Food and
Beverages Approved Product in North America within […***…] of the Effective Date
(the “NA Functional Food and Beverages Reversion Period”), all co-exclusivity
rights of Buyer with respect to North America for such Approved Product Category
shall terminate and there shall be no limitation on Seller’s ability to sell NR
Product in North America in such Approved Product Category after such
termination (the “NA Functional Food and Beverages Reversion”).
3.6.2.1.1.1
Reversion; Termination. Buyer can avoid the NA Functional Food and Beverages
Reversion and extend its co-exclusivity rights for […***…] (the “NA FF&B
Co-Exclusivity Extension”) if Buyer pays to Seller the equivalent of the
Approved Product Launch Fee for Functional Food and Beverages for North America
for such […***…] (the “NA FF&B Reversion Fee”). The NA FF&B Reversion Fee must
be received by Seller prior to the expiration of the NA Functional Food and
Beverages Reversion Period in order for Buyer to exercise the NA FF&B
Co-Exclusivity Extension. The NA FF&B Exclusivity Extension may be exercised
only once. If Buyer elects not to remit such NA FF&B Reversion Fee, Buyer’s
co-exclusivity for Functional Food and Beverages in North America shall
terminate and Seller shall have the option to terminate all of Buyer’s rights to
sell Functional Food and Beverages Approved Products containing the NR Product
within North America (the “NA FF&B Termination”) as its sole and exclusive
remedy. Seller shall have […***…] after Buyer’s failure to pay the NA FF&B
Reversion Fee to determine whether Seller is exercising the NA FF&B Termination.
Seller shall provide the NA FF&B Termination notice in writing.
 
3.6.2.1.2
Medical Nutrition. If Buyer does not Launch a Medical Nutrition Approved Product
in North America within […***…] of the Effective Date (the “NA Medical Nutrition
Reversion Period”), all exclusivity rights of Buyer with respect to North
America for such Approved Product shall terminate and there shall be no
limitation on Seller’s ability to sell NR Product into Medical Nutrition in
North America after such termination (the “NA Medical Nutrition Reversion”).
3.6.2.1.2.1
Reversion; Termination. Buyer can avoid the NA Medical Nutrition Reversion and
extend its exclusivity rights for […***…] (the “NA MN Exclusivity Extension”) if
Buyer pays to Seller the equivalent of the Approved Product Launch Fee for
Medical Nutrition for North America for such […***…] (the “NA MN Reversion
Fee”). The NA MN Reversion Fee must be received by Seller prior to the
expiration of the NA Medical Nutrition Reversion Period in order for Buyer to
exercise the NA MN
 
  Buyer's and Seller's Initials  /s/ CK   /s/ RF
 
***Confidential Treatment Requested
-7-

EXECUTION COPY
 
 
Exclusivity Extension. The NA MN Exclusivity Extension may be exercised only
once. If Buyer elects not to remit such NA MN Reversion Fee, Buyer’s exclusivity
for Medical Nutrition in North America shall terminate and Seller shall have the
option to terminate all of Buyer’s rights to sell Medical Nutrition Approved
Products containing the NR Product within North America (the “NA MN
Termination”) as its sole and exclusive remedy. Seller shall have […***…] after
Buyer’s failure to pay the NA MN Reversion Fee to determine whether Seller is
exercising the NA MN Termination. Seller shall provide the NA MN Termination
notice in writing.
 
3.6.2.1.3
The NA Functional Food and Beverages Reversion Period and the NA Medical
Nutrition Reversion Period shall be collectively referred to herein as the “NA
Reversion Period” and the NA Functional Food and Beverages Reversion and the NA
Medical Nutrition Reversion shall be collectively referred to herein as the “NA
Reversion”.
 
3.6.2.2
International. If Buyer does not Launch an Approved Product in an Approved
Product Category in Europe, Latin America and/or Asia Pacific within […***…] of
the Effective Date (the “Sub-Territory Reversion Period”), all co-exclusivity
rights in Functional Food and Beverages and all exclusivity rights in Medical
Nutrition with respect to the relevant Sub-Territory shall terminate and there
shall be no limitation on Seller’s ability to sell NR Product in the relevant
Sub-Territory in such Approved Product Category after such termination (the
“Sub-Territory Reversion”).
3.6.2.2.1.1
Reversion; Termination. Buyer can avoid the Sub-Territory Reversion and extend
its co-exclusivity or exclusivity rights, as applicable, for […***…] (the
“Sub-Territory Extension”) if Buyer pays to Seller the equivalent of the
Approved Product Launch Fee per Approved Product Category for the relevant
Sub-Territory for such […***…] (the “Sub-Territory Reversion Fee”). The
Sub-Territory Reversion Fee must be received by Seller prior to the expiration
of the Sub-Territory Reversion Period in order for Buyer to exercise the
Sub-Territory Extension. The Sub-Territory Extension may be exercised only once.
If Buyer elects not to remit such Sub-Territory Reversion Fee, Buyer’s
co-exclusivity rights for Functional Food and Beverages and its exclusivity
rights for Medical Nutrition shall terminate in the relevant Sub-Territory and
Seller shall have the option to terminate all of Buyer’s rights to sell the
Approved Products containing the NR Product within the relevant Category and
Sub-Territory (the “Sub-Territory Termination”) as its sole and exclusive
remedy. Seller shall have […***…] after Buyer’s failure to pay the Sub-Territory
Reversion Fee to determine whether Seller is exercising the Sub-Territory
Termination. Seller shall provide the Sub-Territory Termination notice in
writing.
3.6.2.3
The NA Reversion and Sub-Territory Reversion shall collectively be referred to
herein as the “Reversions.” The NA FF&B Reversion Fee, NA MN Reversion Fee and
Sub-Territory Reversion Fee shall collectively be referred to herein as the
“Reversion Fees”.
3.7
Reservation of Rights. Other than the specifically enumerated, limited
exclusivity and co-exclusivity rights sets forth in this Agreement, Seller is
entitled to develop, manufacture, sell, promote, import, and distribute any
items, products, materials, and rights in its sole discretion. Any rights not
specifically granted to Buyer are hereby reserved to Seller.
3.8
Recall and Termination Under A Recall. If any Approved Products are at any point
during the Term subject to a Class I product recall and are likely to cause
serious health problems or death requiring notification by the USFDA, ChromaDex
has the right to direct Buyer to refrain from selling or distributing the
affected Approved Products until the situation is resolved to ChromaDex’s
reasonable satisfaction, and without liability to NHSc therefor.
 
Buyer's and Seller's Initials  /s/ CK   /s/ RF 

 
***Confidential Treatment Requested
-8-

EXECUTION COPY
 
 
4.
Ordering, Purchase Price and Payment.
 
4.1
Forecasts. Buyer shall provide to Seller a good faith projection or estimate of
the quantity of NR Products that Buyer may order each month for a […***…] period
(the “Forecast”). The first […***…] of the Forecast shall be binding (the
“Binding Forecast”) and reflected in the Purchase Order (defined below) with the
remaining […***…] constituting a rolling Forecast which shall be an estimate
only of Buyer’s production requirements and not a firm order for the NR
Products. Seller will maintain sufficient inventory and manufacturing capacity
to produce up to […***…] percent ([…***…]%) of Buyer’s estimated purchases for
the Forecast period.
 
4.2
Purchase Orders. Buyer agrees to submit to Seller a binding purchase order,
which will specify, among other things, (i) the quantity of NR Product ordered
and (ii) the delivery date (the “Purchase Order”) at least […***…] in advance of
any required NR Product delivery date. All NR Product will be made available for
pick up at Seller’s designated facility (“Seller’s Facility”). Each Purchase
Order will not vary by more than […***…] percent ([…***…]%) from the applicable
Binding Forecast. Any terms contained in any Purchase Order which are
inconsistent with the terms of this Agreement, shall be excluded and are of no
force and effect. In the event of a conflict between the terms of this Agreement
and a Purchase Order, the terms of this Agreement shall prevail. Seller shall
confirm to Buyer the receipt of each Purchase Order within […***…] after receipt
and provide to Buyer the dates by which Seller will deliver the NR Products to
Seller’s Facility. Legally binding obligations for the purchase of NR Products
will be created when Buyer submits the Binding Forecast. Seller will fulfill
Purchase Orders within the requested timeframe (barring any Force Majeure
Events). The minimum purchase order quantity shall be […***…]kg and minimum pack
size shall be […***…]kg. The NR Product shall have a minimum remaining shelf
life of […***…] upon availability at Seller’s Facility.
 
4.3
Purchase Price. Buyer shall pay to Seller the following Fees:
 
4.3.1
Exclusivity Fee. In exchange for the exclusivity and co-exclusivity set forth in
this Agreement, Buyer shall pay to Seller within […***…] of the Effective Date a
one-time, non-refundable payment of Four Million United States Dollars
(US$4,000,000.00) (the “Exclusivity Fee”).
 
4.3.2
Approved Product Launch Fees. Following the Launch of the first Approved Product
in the respective Approved Product Category in a country in the respective
Sub-Territory, Buyer shall pay to Seller within […***…] following the relevant
Launch a one-time, non-refundable payment in the amounts set forth below
(“Approved Product Launch Fees”):
 
 
Approved Product
North America
Europe
Latin America
Asia Pacific
 
Functional Food and Beverages
US$[…***…]
US$[…***…]
US$[…***…]
US$[…***…]
Medical Nutrition
US$[…***…]
US$[…***…]
US$[…***…]
US$[…***…]

 
For the avoidance of doubt, Approved Product Launch Fees are only payable once
per Approved Product Category and Sub-Territory, i.e. the maximum Approved
Product Launch Fees under this Agreement in the event the Buyer launches one or
several Approved Medical Nutrition product and one or several Approved
Functional Foods and Beverages product in each Sub-Territory is maximum
US$6,000,000.00.
 
  Buyer's and Seller's Initials  /s/ CK   /s/ RF
 
***Confidential Treatment Requested
-9-

EXECUTION COPY
 
 
4.3.2.1
The Reversion Fees are separate and apart from the Approved Product Launch Fees
and payment of a Reversion Fee, if any, shall not be applicable against the
Approved Product Launch Fees. The Approved Product Launch Fees shall not be
applicable against the Exclusivity Fee, any Sales Fees (defined below), or any
Annual Minimum Royalty.
 
4.3.3
NR Product Fees.  The purchase price of the NR Product purchased by Buyer from
Seller pursuant to the Purchase Orders shall be calculated as follows:
 
4.3.3.1
[…***…] United States Dollars per kilogram (US$[…***…]/kg) for purchase orders
placed in 2018 and 2019 (the “KG Price”). The KG Price for future years will be
mutually determined by the Parties and agreed to in advance in writing by both
parties; plus
 
4.3.3.2
A percent of the Net Sales of Approved Products sold by Buyer as set forth below
(the “Sales Fees”) (for purposes of clarification, this is for all Approved
Products and not per Approved Product Category) :
 
 
 
Cumulative worldwide Annual Net Sales:
 
Sales Fee:
 
[…***…]
 
[…***…] Percent ([…***…]%)
 
[…***…]
 
[…***…] Percent ([…***…]%)
 
[…***…]
 
[…***…] Percent ([…***…]%)
 
[…***…]
 
[…***…] Percent ([…***…]%)
 
[…***…]
 
[…***…] Percent ([…***…]%)
 
[…***…]
 
[…***…] Percent ([…***…]%)

 
4.3.3.3
The Sales Fees will be calculated based on cumulative worldwide gross Net Sales
per each calendar year. The first calendar year of the Agreement shall be deemed
to be the Effective Date through December 31, 2019. Thereafter, each calendar
year shall commence on January 1st and end on December 31st.
   
4.3.3.4
Commencing twenty four (24) months after Buyer has Launched an Approved Product
in the relevant category (“Royalty Year 1”), Buyer will pay Seller the following
minimum royalties on an annual basis for such Approved Product Category as
indicated below (the "Annual Minimum Royalty"):
 
 
Royalty Year*
 
Functional Food and Beverages Category: Annual Minimum Royalty
 
 
Medical Nutrition Category: Annual Minimum
Royalty
 
[…***…]
 
[…***…]
 
[…***…]

 
    Buyer's and Seller's Initials  /s/ CK   /s/ RF
 
***Confidential Treatment Requested
-10-

EXECUTION COPY
  

 
[…***… ]
 
[…***…]
 
[…***…]

 

* The Annual Minimum Royalty shall be prorated for any partial calendar year.
  

4.3.3.5
Sales Fees shall be due quarterly and shall be payable within […***…] of Buyer’s
receipt of an invoice from Seller reflecting the Sales Fee amount set forth in
the sales report for such period submitted by Buyer pursuant to Section 5.2 of
this Agreement.
4.3.3.6
Sales Fees payable on Net Sales of Approved Products will be applicable against
and offset only against the Annual Minimum Royalty. If the total Sales Fees for
any calendar year exceed the combined Annual Minimum Royalty due for all
Approved Product Categories in which an Approved Product has been launched, no
additional Annual Minimum Royalty shall be due for that calendar year.
4.3.3.7
In the event that the Sales Fees are less than the Annual Minimum Royalties,
Buyer shall pay the difference between the total Annual Minimum Royalty in all
Approved Product Categories in which an Approved Product has been launched
combined less the amount of Sales Fees received by Seller for the relevant
calendar year (the “Sales Fee True Up”). The Sales Fee True Up shall be paid
within […***…] of the end of relevant calendar year. In the event that Buyer
does not pay Seller the Annual Minimum Royalty in a particular calendar year,
Buyer will lose all exclusivity and co-exclusivity rights with respect to NR
Product, products containing NR Product, and uses thereof and Seller shall have
the option to terminate all of Buyer’s rights to sell the Approved Products in
the Sub-Territory for which the Annual Minimum Royalty was not paid (“Annual
Minimum Royalty Termination”).
4.3.3.8
The Sales Fees set forth in clause 4.3.3.2 above will be reduced by an amount
equal to […***…] percent ([…***…]%) of such Sales Fees with respect to an
Approved Product in each country in the Territory if for the applicable calendar
quarter there is a product that (a) contains NR and (b) is either (i) a
Functional Food or (ii) a Medical Nutrition product, has been approved by the
applicable regulatory authority and is being sold in such country by a Third
Party (a “Competing Product”). Notwithstanding the foregoing, such […***…]
percent ([…***…]%) reduction to the Sales Fees will not apply if and for so long
as unit sales of Competing Products in such country are lower than (i) […***…]
percent ([…***…]%) of the units of Buyer’s sales in the corresponding period in
such country or (ii) […***…] percent ([…***…]%) of the units of Buyer’s sales in
the corresponding period in such country if Seller has brought an action in a
court of competent jurisdiction challenging such Competing Product. No Annual
Minimum Royalties or Sales Fees on the Net Sales of Approved Products sold by
Seller to Buyer are due with respect to any given Sub-Territory after the
expiration, final invalidation or abandonment of all of Seller’s applicable
issued patents and applicable filed patent applications for the NR Product in
such Sub-Territory, or when Seller no longer has the right to sell the NR
Product in such Sub-Territory.
 
4.3.3.9
The KG Price shall be due […***…] after the date of shipment of NR Product based
on each Purchase Order (and corresponding with Seller’s invoice date). The Sales
Fees shall be due within […***…] after the last day of each calendar quarter. In
the event that, after first sale of an Approved Product, there are no sales made
during a given calendar quarter, Buyer shall provide ChromaDex with a statement
within […***…] after the last day of such quarter reporting that no sales were
made during such quarter.
 
4.3.3.10
  In the event Buyer, via benchmarking, can demonstrate a gap between the price
being
charged by Seller and the competition or market price, or the price movement and
the market price movement, for NR Products in comparable quality and quantity,
Buyer and Seller will meet to discuss ways to remedy the situation. Further the
Seller agrees not to sell or supply NR Products to any third party at a price
lower than the applicable price charged to Buyer for the same volume of NR
Products.
 
  Buyer's and Seller's Initials  /s/ CK   /s/ RF
 
***Confidential Treatment Requested
-11-

EXECUTION COPY
 
 
4.4
Payments.
4.4.1
Late Payments. Failure to make prompt and full payment of undisputed amounts
hereunder constitutes a material breach of this Agreement and to take the
measures as set forth in Section 15.2 of this Agreement. Buyer has no right of
setoff. If full payment is not made when due, Seller shall be entitled to
interest on any amount unpaid at the rate of […***…] percent ([…***…]%) per
[…***…] or the maximum rate permissible by applicable law until Seller receives
payment in full. In addition, if any amount payable to Seller is not received by
Seller within […***…] of the due date, Buyer agrees to reimburse Seller for any
and all commercially reasonable out-of-pocket expenses Seller may incur,
including reasonable attorneys' fees, in taking any action to obtain such
overdue payments contemplated by this Section.
 
4.4.2
Method of Payment. All payments under this Agreement should be made payable to
"ChromaDex, Inc." and sent via wire transfer as indicated below. Each payment
should reference this Agreement and identify the obligation under this Agreement
that the payment satisfies. Buyer shall remit payment to the following account
(or such other accounts(s) as ChromaDex may specify in writing):
 
ChromaDex, Inc.
Attention: […***…]
Account # […***…]
ABA#: […***…]
Bank: […***…]
Address: […***…]
Address: […***…]
 
Remittance detail for wire
transfers must also be sent either
by fax or e-mail to:
Fax: […***…], Attention:
[…***…]
E-mail: […***…]
 
 
 

4.4.3
Payments in U.S. Dollars.    All payments due under this Agreement shall be
drawn on a United States bank and shall be payable in United States dollars.
Conversion of foreign currency to U.S. dollars shall be made at the conversion
rate existing in the United States (as reported in the Wall Street Journal) on
the last working day of the calendar quarter of the applicable Reporting Period.
Such payments shall be without deduction of exchange, collection, or other
charges, and, specifically, without deduction of withholding or similar taxes or
other government imposed fees or taxes, except as permitted in the definition of
Net Selling Price.
 
5.
REPORTS AND RECORDS.
 
        5.1    Progress Reports.   

 
5.1.1
Within […***…] after the Effective Date (and an updated version […***…]
thereafter), Buyer shall furnish ChromaDex with a high level research and
development plan describing the major tasks to be achieved in order to bring to
market an Approved Product (including updates and progress and regulatory
milestones achieved for the prior report). Such plans can be written or consist
of conversations between NHSc and ChromaDex’s scientific and project management
representatives.
      

5.1.2
Before First Commercial Sale.  Prior to the first Launch of the first Approved
Product, Buyer shall deliver reports to ChromaDex […***…], within […***…] of the
end of each […***…], containing reasonably detailed high level information
concerning


 


 
Buyer's and Seller's Initials  /s/ CK   /s/ RF 

 
***Confidential Treatment Requested
-12-

EXECUTION COPY
 
 


the immediately preceding […***…], regarding Buyer’s progress towards
commercialization including, but not limited to, progress towards regulatory
approvals. In addition, Seller will provide Buyer with […***…] updates on status
and progress of the Seller Regulatory Obligations and any related regulatory
approvals that Seller is undertaking that may impact Buyer’s launch plans for
each territory.  
 

5.1.3
 Upon First Commercial Sale of an Approved Product. Buyer shall report to
ChromaDex the date of first commercial sale of each Approved Product in each
Sub-Territory within […***…] of occurrence.
5.2
Sales Reports.   
5.2.1
After the first commercial sale of each Approved Product, Buyer shall deliver
reports to ChromaDex within […***…] of the end of each Reporting Period,
containing information concerning the immediately preceding Reporting Period.
5.2.2
Each report delivered by Buyer to ChromaDex shall contain sufficient detail to
permit confirmation of the accuracy of the Sales Fee for such period, including
the following information for the immediately preceding Reporting Period only to
the extent that such information may be applicable to such Reporting Period and
shall be in a form as mutually agreed by the parties:
(i)
the number of Approved Products sold by Buyer and its Affiliates to independent
third parties in each Sub-Territory of the Territory;
(ii)
the Gross Sales Price charged by Buyer and its Affiliates for each Approved
Product in each Sub-Territory of the Territory (for the total Gross Sales Price
of each Approved Product sold by Buyer);
(iii)
calculation of Net Sales for each Approved Product for the applicable Reporting
Period in each Sub-Territory of the Territory, including a listing of Allowable
Deductions and allowed taxes; and
(iv)
total Sales Fee due in U.S. dollars, together with the exchange rates used for
conversion.
5.3
Records, Audit, and Payment.   Buyer shall maintain, and shall cause its
Affiliates if and as applicable, to maintain, complete and accurate records
relating to the rights and obligations under this Agreement and any amounts
payable to ChromaDex in relation to this Agreement, which records shall contain
sufficiently clear and detailed information to permit ChromaDex to confirm the
accuracy of any reports delivered to ChromaDex and compliance in all other
respects with this Agreement. The relevant party shall retain such records for
at least […***…] following the end of the calendar year to which they pertain,
during which time ChromaDex, or ChromaDex's appointed agents, shall have the
right, at ChromaDex's expense, to inspect such records during normal business
hours to verify any reports and payments made or compliance in all other
respects under this Agreement. Requests for an audit shall be made in writing.
The audit shall occur within […***…] after receipt of such written request. In
the event that any audit performed under this Section reveals an underpayment in
excess of […***…] Dollars ($[…***…]), Buyer shall bear the full reasonable cost
of such audit and shall correct any errors and omissions disclosed by such audit
and remit any amounts due to ChromaDex within […***…] of receiving notice
thereof from ChromaDex.
 
6.
Taxes and Import Duties. The KG Price does not include federal taxes, state or
local sales taxes, use taxes, occupational taxes or import duties, all of which
are the obligation of Buyer. Unless prohibited by law, Buyer is responsible for
and shall pay all applicable sales, use, occupational, excise, value added or
other similar taxes or import duties applicable to the manufacture, sale, price,
delivery or use of the NR Product provided by Seller, or in lieu thereof, Buyer
shall provide Seller with a tax-exemption certificate acceptable to and
considered valid by the applicable taxing authorities.
 
Buyer's and Seller's Initials  /s/ CK   /s/ RF 

 
***Confidential Treatment Requested
-13-

EXECUTION COPY
 
 
7.
Delivery and Risk of Loss. Shipping terms for the Products are FOB Seller’s
Facility. Seller shall bear all risk of loss or damage to NR Products until the
NR Products are tendered to Buyer or its carrier for shipment at Seller’s
Facility. Seller shall also assume full responsibility for any loss or damage to
NR Products in the care, custody, or control of Seller until such time as title
to the NR Product passes. Title shall pass at the time the NR Products are
tendered to Buyer or its carrier for shipment at Seller’s Facility. At such time
as title passes Buyer shall be fully responsible and shall hold Seller harmless
for and assume all risk for any loss, destruction, or damage to the NR Product.
Seller reserves the right to pack orders in the most economical manner, provided
that this does not result in increased risk of loss of the NR Product. However,
where Buyer requests special packaging or shipping, any additional cost will be
billed to and be the responsibility of Buyer. Buyer acknowledges that, subject
to Section 9 of this Agreement, Seller cannot accept returns, unless they do not
meet the applicable Specifications or are otherwise defective and Seller is
notified in writing within […***…] of the delivery date of such defect or
failure to meet applicable Specifications.
 
8.
Delivery Delays. Seller shall use commercially reasonable efforts to make the NR
Products available to Buyer on or before the delivery date set forth in the
relevant Purchase Order. Delivery dates and estimates are, however, subject to
Force Majeure Events. Once the NR Products are available for Buyer’s pick up,
Buyer shall pick up and remove the NR Products promptly from Seller’s Facility,
however in no event shall Buyer delay or defer pick up for more than […***…].
 
9.
Rejection and Revocation of Acceptance. Any rejection or revocation of
acceptance of NR Product by Buyer that is based on initial inspection of the NR
Product must be made within […***…] of delivery of NR Product to Buyer. All
shipments of NR Product shall be tested and inspected by Buyer during such
[…***…] period. Rejection or revocation of acceptance of NR Product by Buyer
shall be based the failure of NR Product to conform to the Specifications or any
other representation, warranty or obligation set forth in this Agreement
(including the exhibits hereto) in any material respect. Any attempted rejection
or revocation of acceptance of such NR Product made thereafter shall be null and
void except for any latent defects that Buyer did not detect after a reasonable
initial inspection and acceptance. Each shipment hereunder is to be regarded as
a separate and independent sale.
 
10.
Obligations.
 
10.1
The identities of Seller’s suppliers are a proprietary trade secret of Seller.
All information regarding Seller’s suppliers and their quality standards
released to Buyer shall be kept strictly confidential in accordance with the
requirements herein. Buyer acknowledges and agrees that Buyer will not contact
ChromaDex's supplier(s) in connection with the manufacture, distribution,
purchase, pricing, or sale of NR, NR Product, or any other NR or NR Product
precursor or otherwise as indicated in further detail in the Non-Solicitation,
Non-Competition, and Non-Circumvention provision herein.
10.2
Buyer shall not sell Approved Product other than in the Field in the Territory
10.3
Approved Product must contain a minimum of […***…]mg of NR Product per serving
(unless Buyer and Seller agree otherwise in advance in writing) and comply with
the New Dietary Ingredient (NDI) Notifications submitted by Seller to the FDA on
August 20, 2015 and filed by the FDA on November 3, 2015 and submitted by Seller
to the FDA on December 27, 2017 and filed by the FDA on March 7, 2018.
10.4
Buyer may not re-sell or re-ship the NR Product to a third party (other than an
Affiliate or a co-manufacturer appointed by Buyer) in bulk raw material form,
unless expressly authorized to do so in advance in writing by Seller.
10.5
For U.S. distribution, on or in labels, packaging, advertising, promotional
materials or Internet communications for Buyer’s Approved Product, Buyer will
only make claims that in Buyer’s commercially reasonable assessment are
substantiated by competent and reliable scientific evidence, and are in
compliance with all applicable laws, rules, statutes, and regulations. Buyer
will not misrepresent on product labels the amount, quantity or level of the NR
Product contained in the Approved Product. Buyer hereby guarantees compliance
with the requirements of this Section 10, specifically including compliance with
current Good
 
Buyer's and Seller's Initials  /s/ CK   /s/ RF 


 
***Confidential Treatment Requested
-14-

EXECUTION COPY
 
 


Manufacturing Practices as set forth in 21 CFR Section 111 and other relevant
rules, regulations, statutes, and laws. In the event that current labeling,
packaging or formulations of the Approved Product do not comply with the
requirements of this Section 10, Buyer will promptly rectify all nonconforming
Approved Product in a manner reasonably acceptable to Seller and at Buyer’s sole
cost and expense.
10.6
Patent Marking. During the Term, Buyer will ensure proper patent marking on all
Approved Product. All Approved Product shall be marked as negotiated and agreed
upon by the parties in good faith.
10.7
Trademark Marking. During the Term, Buyer will ensure proper trademark marking
on all Approved Product that includes a ChromaDex Trademark as set forth in this
Agreement.
 
11.
ChromaDex Trademarks. Provided that Buyer is not in material breach of this
Agreement, ChromaDex hereby grants Buyer a fully paid-up, royalty-free,
non-exclusive, non-sublicensable (other than to its Affiliates) right and
license to use the ChromaDex Trademarks only as provided below:
11.1
Buyer agrees to use the ChromaDex Trademarks in accordance with this Section,
and in accordance with ChromaDex’s Brand Usage Guidelines. The parties shall
negotiate and agree upon in good faith the display (prominence and location) of
the ChromaDex Trademarks on Approved Product labels and marketing materials.
11.2
For the avoidance of doubt, ChromaDex rights in accordance with this Section are
limited to solely the right to review if the ChromaDex Trademarks are being used
by Buyer in accordance with this Agreement. ChromaDex has no right to control
the content of any promotional material.
11.3
Buyer agrees to include the ChromaDex Trademark “TRU NIAGEN® on the product
packaging (with the exception of small product formats like sachets). Any use of
the ChromaDex Trademarks and other proprietary markings and notices of ChromaDex
by Buyer shall be consistent with ChromaDex’s Brand Usage Guidelines.
11.4
All use of ChromaDex Trademarks and any related goodwill will all inure to
ChromaDex’s benefit.
11.5
Any use of the ChromaDex Trademarks by Buyer outside the scope of ChromaDex’s
Brand Usage Guidelines or any use of the ChromaDex Trademarks that are not used
for labeling, packaging, marketing and advertising of the Approved Products in
the ordinary course (e.g. press releases) require the prior written approval of
Seller.
11.6
Subject to the limitations set forth above, Buyer agrees to abide by ChromaDex’s
reasonable written ChromaDex Brand Usage Guidelines as issued and provided to
Buyer from time to time. In any case where the ChromaDex Trademarks are not used
in compliance with ChromaDex’s trademark policies, Buyer will as soon as
reasonably commercially practical correct the non-compliance and submit samples
of compliant use to ChromaDex for prior written approval.
11.7
The Approved Products will be marketed by Buyer under a trade name or trademark
to be determined by Buyer in its sole discretion, subject to the obligation that
Buyer will not use confusingly similar marks or trade dress as compared to the
ChromaDex Trademarks (and ChromaDex also agrees not to use confusingly similar
marks or trade dress as compared to Buyer trademarks or trade dress).
11.8
ChromaDex has the right to supervise the Buyer’s use of the ChromaDex Trademarks
with respect to the nature and quality of the Approved Products to ensure that
any such trademarks are used by Buyer pursuant to this Agreement. During the
Term, without limitation, Buyer agrees to use the ChromaDex Trademarks on and
only in connection with the Approved Products in strict accordance with this
Agreement.
11.9
Buyer agrees to always use a ChromaDex Trademark accompanied by an appropriate
noun as shown in ChromaDex’s Brand Usage Guidelines. Buyer further agrees that
Buyer shall not use any ChromaDex Trademarks as a noun and that Buyer shall not
pluralize, make possessive, abbreviate, or join any ChromaDex Trademark to other
words, symbols, or numbers, either as one word or with a hyphen.
11.10
Buyer shall always use the proper spelling and the proper trademark symbol for
the ChromaDex Trademarks in accordance with ChromaDex’s Brand Usage Guidelines.
 
Buyer's and Seller's Initials  /s/ CK   /s/ RF 

-15-

EXECUTION COPY
 
 
11.11
Buyer shall attribute ownership of all ChromaDex Trademarks to ChromaDex by
using the TM, SM, or ® symbol (as indicated in ChromaDex’s Brand Usage
Guidelines) and by using the trademark attribution on all marketing and
collateral materials for the Approved Product as indicated in ChromaDex’s Brand
Usage Guidelines or as otherwise mutually agreed in writing by the Parties. For
the trademark symbol, the superscript or subscript mode is preferred, but if it
is not available, use parentheses: (TM), (SM) or (R).
11.12
Buyer may not incorporate Buyer’s and/or any other third party mark into any
ChromaDex Trademark nor may Buyer integrate any ChromaDex Trademark into any of
Buyer’s own trademarks, logos, or designs. Buyer shall not alter, make puns on,
or modify the ChromaDex Trademarks in any way, nor may Buyer use and/or adopt
any marks or logos that are confusingly similar to or that dilute any ChromaDex
Trademarks.
11.13
Buyer shall not use any ChromaDex Trademark in any manner that creates confusion
as to the source, sponsorship, or association of Buyer’s products and/or site or
facility with ChromaDex or, that in any way indicates to the public that Buyer
is a division or Affiliate, or franchisee of ChromaDex or otherwise related to
ChromaDex. Buyer may not use or display any ChromaDex Trademarks on Buyer’s
invoices, bills, shipping memos, and/or letterhead, and Buyer may not
incorporate any ChromaDex Trademarks into any company name or product name.
11.14
Buyer shall not re-use, copy, modify, and/or counterfeit packaging associated
with any ChromaDex product. To do so will constitute a material breach of this
Agreement and ChromaDex shall have the right to terminate this Agreement.
ChromaDex further reserves all rights to pursue any and all remedies available
to it as a result of Buyer’s selling and/or manufacturing any remarked,
counterfeited, copied, re-used, modified ChromaDex Trademark, ChromaDex product,
and/or ChromaDex product packaging.
11.15
Buyer shall not use any ChromaDex Trademarks on any promotional material created
by Buyer in close proximity to non- Approved Products unless it is completely
clear that the ChromaDex Trademark is being used and associated solely with the
appropriate Approved Product. Buyer agrees to take all steps necessary to avoid
creating the false impression that ChromaDex is in any way the source, sponsor,
or licensor of any product that is not an Approved Product.
11.16
Buyer shall not use or display any ChromaDex Trademarks in any manner that may
disparage ChromaDex, its products or services, or for promotional goods or for
products which, in ChromaDex’s sole discretion may diminish or otherwise damage
ChromaDex’s goodwill in any ChromaDex Trademarks, including but not limited to,
uses which could be deemed to be obscene, pornographic, excessively violent, or
otherwise in poor taste or unlawful, or which purpose is to encourage unlawful
activities.
11.17
Notwithstanding any of the foregoing, Buyer is not prohibited from making
textual, non-logo use in advertising, promotional materials, and invoices of
ChromaDex product names to refer to ChromaDex products that Buyer is selling, so
long as such product names are used properly as trademarks with the appropriate
trademark symbol and attribution legend as required by ChromaDex’s Brand Usage
Guidelines.
11.18
All Approved Product shall conform with the requirements herein, including, but
not limited to, ChromaDex’s Brand Usage Guidelines. Approved Product labels must
be submitted to Seller prior to launch and approved by Seller in advance in
writing as to the use of ChromaDex’s Trademarks. Seller will not unreasonably
withhold approval. If Seller does not reject a submitted label within […***…],
such label is deemed accepted. Seller shall indicate to Buyer Seller’s reasons
for withholding approval which must be consistent with the requirements set
forth in this Agreement. Buyer at Buyer’s sole cost and expense shall ensure all
Approved Product labels meet all applicable laws, rules, statutes, and
regulations and all of Seller’s requirements for approval set forth in this
Agreement.
 
12.
Buyer Diligence Obligations. Buyer shall use commercially reasonable diligent
efforts, or shall cause its Affiliates to use commercially reasonable diligent
efforts, to develop Approved Products and to introduce Approved Products into
the commercial market; thereafter, Buyer or its Affiliates shall make Approved
Products reasonably available to the public.    
 
Buyer's and Seller's Initials  /s/ CK   /s/ RF 

 
***Confidential Treatment Requested
-16-

EXECUTION COPY
 
 
13.
NR Trade Secret Use. In connection with the rights granted herein, Buyer needs
access to certain clinical and non-clinical data, agreements, and know-how with
respect to NR, NR Product, and uses thereof (collectively the “NR Trade
Secrets”). Buyer acknowledges that as between Buyer and Seller, Seller owns all
right, title and interest in and to the NR Trade Secrets. Neither Buyer nor any
of its Affiliates will contest Seller’s sole ownership and control over the NR
Trade Secrets. Seller hereby agrees to make certain current and future NR Trade
Secrets, in Seller’s sole discretion, available to Buyer solely for Buyer’s use
to develop, manufacture and sell the Approved Products (the “Disclosure
Purpose”). Except for the Disclosure Purpose, Buyer hereby agrees that Buyer
shall not use or disclose the NR Trade Secrets. Buyer shall be entitled to share
portions of the NR Trade Secrets with its Affiliates on a need to know basis
provided that such Affiliates sign a confidentiality and non-disclosure
agreement at least as restrictive as this Agreement. Upon expiration or earlier
termination of this Agreement for any reason, Buyer and its Affiliates shall
immediately cease use of all NR Trade Secrets and shall return all copies in any
form (digital or otherwise) of the NR Trade Secrets to Seller within […***…] of
Seller’s request, and neither Buyer nor its Affiliates shall maintain any copies
of any NR Trade Secrets.
 
14.
Right of First Negotiation. In the event that ChromaDex, in its sole discretion,
decides to exclusively license or sell substantially all assets related to the
NR Product in the dietary supplement category (the “Divesting Assets”),
ChromaDex shall advise Buyer and Buyer shall have a right of first negotiation
for a period of […***…] to acquire the Divesting Assets under terms and
conditions to be negotiated in good faith by the Parties. If after […***…] the
Parties are unable to reach mutually agreeable terms and conditions, ChromaDex
shall have the ability to sell or license the Divesting Assets in its sole
discretion to a third party.
 
15.
Term and Termination.
 
15.1
Term. This Agreement shall commence on the Effective Date and, unless earlier
terminated in accordance herewith, shall remain in full force and effect (the
“Term”). For purposes of clarification, the Sales Fee and exclusivity and
Buyer’s Co-Exclusivity (unless such exclusivity and/or Buyer’s Co-Exclusivity
have been previously terminated pursuant to the terms hereof) shall terminate
upon the expiration of the last relevant claim of ChromaDex’s applicable issued
patents and applicable filed patents for the NR Product. Such applicable issued
patents and applicable filed patents for the NR Product are as indicated on
Exhibit F – Applicable Issued Patents and Applicable Filed Patents for the NR
Product (as may be amended by ChromaDex from time to time) (Exhibit F is hereby
incorporated herein in full by this reference)
15.2
Termination. This Agreement may be terminated by: (i) a Party for cause if the
other Party commits a material breach of this Agreement and does not cure such
breach within thirty (30) days following such Party’s receipt of written notice
reasonably detailing such breach from the non-breaching Party; (ii) a Party
immediately upon the giving of written notice if the other Party files a
petition for bankruptcy, is adjudicated bankrupt, takes advantage of the
insolvency laws of any state, territory or country, or has a receiver, trustee,
or other court officer appointed for its property; or, (iii) a Party if a Force
Majeure Event (as described in Section 20 of this Agreement) with respect to the
other Party shall have continued for ninety (90) days or is reasonably expected
to continue for more than one hundred eighty (180) days.
15.3
Buyer’s Further Termination Rights. Buyer shall have the right to terminate this
Agreement under the following circumstance:
15.3.1
Buyer may terminate this Agreement if Buyer’s Technical Feasibility in desired
food forms is not achieved by December 31, 2019 by providing Seller sixty (60)
days advanced written notice;
15.3.2
After the first anniversary of this Agreement until the twenty-fourth (24th)
month after the Launch of the first Approved Product in each Product Category,
Buyer may terminate this Agreement as to one or both Product Categories upon the
payment of the Termination Fee for the terminated Product Category, which shall
be paid promptly following Seller’s receipt of the termination notice;
 
Buyer's and Seller's Initials  /s/ CK   /s/ RF 

 
***Confidential Treatment Requested
-17-

EXECUTION COPY
 
 
15.3.3
After the twenty-fifth (25th) month of the Launch of the first Approved Product,
Buyer may terminate this Agreement with twelve (12) months advance written
notice. No Termination Fee shall be due.
15.3.4
The “Termination Fee” shall be Five Hundred Thousand Dollars (US$500,000) for
each Product Category terminated, with a cap of One Million Dollars
(US$1,000,000).
15.3.5
ChromaDex will receive monthly updates on Buyer’s Technical Feasibility progress
and other technical data from Buyer as further detailed in the Reports and
Records Section herein and will offer reasonable assistance to Buyer in solving
technical development issues as they arise. Seller shall have no obligation to
reimburse Buyer any amounts already due and owing and/or paid under this
Agreement in the event of a termination by Buyer pursuant to Section 15.3 of
this Agreement.
 
15.4
Effect of Termination.    
15.4.1
Survival.    Any payment obligation of Buyer, Buyer’s obligations under Sections
13, 16.2, 17, 18, 21, and 22-37, and any other term of this Agreement that by
their nature are meant to survive the termination of this Agreement, including
all provisions that contemplate continuing effectiveness, including, without
limitation, any term regarding warranty disclaimer, limitations of liability,
indemnification, intellectual property rights, governing law/venue/prevailing
party and general terms, shall so survive any termination of this Agreement.
15.4.2
Inventory.    Upon the early termination of this Agreement, Buyer and its
Affiliates may complete and sell any work-in-progress and inventory of Approved
Products that exist as of the effective date of termination (unless termination
is based on cause or a breach by Buyer of ChromaDex’s intellectual property
rights or Buyer’s confidentiality rights herein), provided that (i) Buyer pays
Seller the applicable royalty on the Net Sales or other amounts due on such
sales of Approved Products in accordance with the terms and conditions of this
Agreement, and (ii) Buyer and its Affiliates shall complete and sell all
work-in-progress and inventory of Approved Products within […***…] after the
effective date of termination.
15.4.3
Pre-termination Obligations.    In no event shall termination of this Agreement
release Buyer or its Affiliates from the obligation to pay any amounts that
became due on or before the effective date of termination.
15.4.4
Buyer’s Post-Termination Obligations. After the termination hereof and Buyer’s
exercise of the rights granted herein in the Inventory Section above, Buyer
shall have no further rights to use the NR Product, sell Approved Product, or
use any of the other rights granted to Buyer herein (including, but not limited
to rights to the ChromaDex Trademarks and ChromaDex Trade Secrets). Buyer shall
further return to ChromaDex all of ChromaDex’s Confidential Information (as
defined herein).
 
16.
Representations And Warranties.
 
16.1
Seller’s Representations and Warranties.
 
Seller expressly represents and warrants that:
(a)  It has all necessary legal capacity, right, power, and authority to enter
into, execute, deliver, and be bound by this Agreement and that the execution
and delivery of this Agreement and the performance by Seller of Seller’s
obligations under this Agreement, do not breach, and shall not result in a
breach or violation of, any agreement to which Seller is a party or by which
Seller is bound.
(b)  Seller is the owner of all or has the right to (i) license Buyer the rights
to use the ChromaDex Trademarks and NR Trade Secrets as specifically set forth
in this Agreement, and (ii) grant Buyer the rights to develop, manufacture, and
sell the Approved Products using the patents listed in Exhibit F on the terms
set forth in this Agreement;
 
Buyer's and Seller's Initials  /s/ CK   /s/ RF 

 
***Confidential Treatment Requested
-18-

EXECUTION COPY
 
(c) All patents that are necessary for Buyer to use the NR Product to be
supplied to Buyer in the development, manufacture, promotion, importation,
marketing, distribution and sale of Approved Products are set forth in Exhibit
F;
(d) Seller has not received any notice regarding the NR Product, including
written notice, alleging any infringement by Seller of any intellectual property
rights of a third party;
(e) To the best of Seller’s knowledge after due diligence and reasonable
investigation, neither Seller, its Affiliates or any person employed thereby
directly in the performance of Seller’s obligations under this Agreement has
been debarred under Section 306(a) or (b) of the Federal Food, Drug and Cosmetic
Act, and no debarred person will in the future by employed by Seller. If, at any
time after execution of this Agreement, Seller becomes aware that Seller, any of
its Affiliates or any person employed thereby is, or is in the process of being,
debarred, Seller will so notify NHSc immediately.
(f) No NR Product at the time of shipment by Seller will be adulterated or
misbranded within the meaning of the Federal Food, Drug and Cosmetic Act, as
amended from time to time, or regulations promulgated thereunder, as such law or
regulation is constituted and in effect at the time of any such shipment and no
NR Product at the time of shipment will be considered to be an article that may
not, under the provisions of §§ 404, 505 or 512 of the Federal Food, Drug and
Cosmetic Act, be introduced into interstate commerce.
(g) All NR Product at the time furnished to Buyer and for the full period of the
expected shelf life of such products will be in full compliance with the
Specifications, the quality standards set forth in Exhibit G – Quality Standards
(the “Quality Standards”) (Exhibit G is hereby incorporated herein in full by
this reference), applicable Law and other requirements of this Agreement as long
as Buyer’s errors, acts, omissions, or other conduct do not cause directly or
indirectly the NR Product to become out of compliance with the Specifications,
fail to meet the Quality Standards or violate applicable law and other
requirements of this Agreement.
(h) Seller’s manufacturing, laboratory, and packaging facilities are and will at
all times remain in material compliance with Good Manufacturing Practices,
including but not limited to those set forth in 21 C.F.R. § 110 et seq., to the
extent applicable to the manufacture and packaging of the NR Product, and all NR
Product furnished to Buyer will be manufactured in accordance with Good
Manufacturing Practices.
(i) All NR Product at the time furnished to Buyer will not have been damaged
during storage and handling and will otherwise be wholesome, fit for human
consumption, and in first-class merchantable condition.
(j) Seller has and will maintain during the Term the necessary expertise,
equipment, personnel, facilities, equipment and inventory of raw materials and
finished product to supply the NR Products as agreed upon in all Purchase Orders
accepted by Seller (unless Seller is unable to due to a Force Majeure Event).
(k) Except as otherwise advised by Seller in writing to Buyer on or prior to the
Effective Date, there is no demand, claim, suit, action, arbitration, and/or
other proceeding, whether pending or threatened (and for which any basis
exists), that jeopardizes (or could jeopardize) Seller’s ability to enter into
this Agreement or perform any of its obligations hereunder.
(l) It will at all times during the Term comply with all applicable laws, rules,
orders, guidelines and regulations, including the ones regarding the following
matters: anticorruption, immigration, antidiscrimination, tax, environment, data
protection, food safety and quality, and export control, import, customs and
economic sanctions.
(m) Have a quality management system in accordance with Nestlé’s reasonable
requirements of which Seller is advised of and agrees to in advance in writing.
 
16.2
LIMITED WARRANTY AND DISCLAIMER OF ALL OTHER WARRANTIES.
 
(i)
SELLER WARRANTS THAT THE NR PRODUCT SOLD HEREUNDER, AS DELIVERED TO BUYER,
CONFORMS, TO ITS SPECIFICATIONS; (a) EXCEPT FOR THE SPECIFIC WARRANTIES
CONTAINED IN THIS PARAGRAPH AND ELSEWHERE IN THE AGREEMENT, SELLER HEREBY
EXPRESSLY DISCLAIMS ANY AND ALL OTHER WARRANTIES, EXPRESS OR IMPLIED OR
STATUTORY, WITH RESPECT TO THE NR PRODUCT OR OTHERWISE UNDER THIS AGREEMENT,
INCLUDING BUT NOT
 
  Buyer's and Seller's Initials  /s/ CK   /s/ RF
-19-

EXECUTION COPY
 
 
LIMITED TO, THE WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR
PURPOSE. SELLER HAS NOT MADE ANY RECOMMENDATION TO BUYER REGARDING THE USE OR
SUBSEQUENT SALE OF THE NR PRODUCT. EXCEPT FOR ANY LIABILITIES RELATING TO
NEGLIGENCE, RECKLESSNESS, WILLFUL MISCONDUCT, OR BREACH OF THIS AGREEMENT BY
SELLER (OR ITS AFFILIATES OR CONTRACTORS) BUYER ASSUMES ALL OTHER RISKS AND
LIABILITIES FOR ANY LOSS, DAMAGE OR INJURY TO PERSONS OR PROPERTY RESULTING FROM
THE USE OR SUBSEQUENT SALE OF THE NR PRODUCT, EITHER ALONE OR IN COMBINATION
WITH OTHER INGREDIENTS; AND (b) BUYER WARRANTS TO SELLER THAT BUYER HAS
SATISFIED ITSELF THAT THE NR PRODUCT AND THE PURPOSE FOR WHICH IT WILL BE USED
AND/OR SOLD IS IN COMPLIANCE WITH THE APPLICABLE LAWS AND REGULATORY
REQUIREMENTS OF THE RELEVANT COUNTRIES.
 
(ii)
ALL CLAIMS MADE WITH RESPECT TO THE NR PRODUCT SHALL BE DEEMED WAIVED BY BUYER
UNLESS MADE IN WRITING.
 
16.3
Buyer’s Representations and Warranties. Buyer expressly warrants that it has all
necessary legal capacity, right, power, and authority to enter into, execute,
deliver, and be bound by this Agreement and that the execution and delivery of
this Agreement and the performance by Buyer of Buyer’s obligations under this
Agreement, do not breach, and shall not result in a breach or violation of, any
agreement to which Buyer is a party or by which Buyer is bound. Except as
otherwise advised by Buyer in writing to ChromaDex on or prior to the Effective
Date, there is no demand, claim, suit, action, arbitration, and/or other
proceeding, whether pending or threatened (and for which any basis exists), that
jeopardizes (or could jeopardize) Buyer’s ability to enter into this Agreement
or perform any of its obligations hereunder. Buyer further represents and
warrants that Buyer and its Affiliates, shall assume full responsibility for all
acts, errors, omissions, misrepresentations, and negligence by Buyer arising out
of or relating to: (i) any and all uses of the rights granted herein, (subject
to any ChromaDex liability specifically set forth in this Agreement or subject
to Seller’s breach of this Agreement, gross negligence or willful misconduct);
and (ii) the development, manufacture, distribution, sale and advertisement of
the Approved Products. Without in any way limiting the foregoing, Buyer
represents and warrants that: (i) Buyer will obtain all regulatory compliance
required by its actions under this Agreement; (ii) Buyer will conduct all
actions under this Agreement in compliance with all applicable laws, rules,
statutes, and regulations; and (iii) Buyer will ensure that none of the Approved
Products violate any intellectual property or any other right of a third party.
 
17.
LIMITATION OF LIABILITY.
 
EXCEPT FOR LIABILITY RESULTING FROM A PARTY’S INDEMNIFICATION OR CONFIDENTIALITY
OBLIGATIONS OR MISAPPROPRIATION OF THE OTHER PARTY’S TRADE SECRETS AS SET FORTH
IN SECTIONS 13 AND 26 OR INFRINGEMENT OF A PARTY’S INTELLECTUAL PROPERTY, IN
NO EVENT WILL EITHER PARTY BE LIABLE FOR ANY LOST REVENUE OR LOST PROFITS OR ANY
INDIRECT, SPECIAL, INCIDENTAL, PUNITIVE, OR CONSEQUENTIAL DAMAGES ARISING UNDER
THIS AGREEMENT OR OTHERWISE INCLUDING, WITHOUT LIMITATION, ANY BUSINESS
INTERRUPTION OR DAMAGE TO BUSINESS REPUTATION, REGARDLESS OF THE THEORY UPON
WHICH ANY CLAIM MAY BE BASED, INCLUDING ANY TORT OR STATUTORY CAUSES OF ACTION.
EXCEPT FOR LIABILITY RESULTING FROM INDEMNIFICATION OR CONFIDENTIALITY
OBLIGATIONS OR WILLFUL MISCONDUCT OR GROSS NEGLIGENCE, IN NO EVENT, SHALL
SELLER’S AGGREGATE LIABILITY UNDER THIS AGREEMENT EXCEED THE AMOUNT OF TWO (2)
TIMES THE SALES FEES PAYABLE TO SELLER BY BUYER HEREUNDER IN THE TWELVE (12)
MONTH PERIOD IMMEDIATELY PRECEDING THE EVENT GIVING RISE TO SELLER’S LIABILITY.
THE FOREGOING LIMITATIONS OF LIABILITY SHALL BE ENFORCED TO THE MAXIMUM EXTENT
PERMITTED UNDER APPLICABLE LAW. BOTH PARTIES UNDERSTAND AND AGREE THAT THIS
LIMITATION OF LIABILITY ALLOCATES RISK OF NONCONFORMING GOODS BETWEEN THE
 
  Buyer's and Seller's Initials  /s/ CK   /s/ RF
-20-

EXECUTION COPY
 
 
PARTIES AS AUTHORIZED BY THE UNIFORM COMMERCIAL CODE AND OTHER APPLICABLE LAW.
THE PRICES SET FORTH HEREIN REFLECT THIS ALLOCATION OF RISK AND THE LIMITATIONS
OF LIABILITY, INCLUDING THE EXCLUSION OF SPECIAL, INDIRECT, CONSEQUENTIAL AND
INCIDENTAL DAMAGES, IN THIS AGREEMENT.
 
18.
Intellectual Property Rights.
18.1
Rights Retained by Seller. Except as otherwise explicitly set forth in this
Agreement, the sale of NR Product covered by this Agreement shall not confer
upon Buyer any license or right under any patents, copyrights, trade secrets or
other proprietary information owned or controlled by Seller, or the right to
otherwise utilize such proprietary information unless in strict accordance with
all of the terms hereof, it being specifically understood and agreed that all
such rights, including, without limitation, all intellectual property rights
contained therein and pertaining thereto, are reserved exclusively to Seller.
Seller hereby grants Buyer a fully paid-up, royalty-free, exclusive or
co-exclusive (in accordance with Sections 3.3 and 3.4 of this Agreement),
non-sublicensable (other than to its Affiliates) right and license to use all
current and future intellectual property rights, clinical and non-clinical data,
records, formulations, data on new therapeutic uses and know-how, in respect of
NR Product (the “NR Product IP Rights”).
 
(i)
Patent Filing and Prosecution. From time to time throughout the Term, the
Parties will regularly confer and review their solely and jointly owned and
licensed existing, now pending, and being developed during the Term intellectual
property rights that claim NR Product, products containing NR Product, or any
uses thereof and together consider strategies that would enhance the value of
those rights in the context of NR Product, products containing NR Product, or
uses thereof.
 
(ii)
Seller’s New Intellectual Property Rights. Any new intellectual property rights
created solely by ChromaDex during the Term hereof, will as between the Parties
be owned solely and exclusively by ChromaDex. Any such new intellectual property
rights and any new intellectual property rights licensed to ChromaDex during the
Term, to the extent that they are directed to Medical Nutrition or Functional
Food and Beverages products containing NR Product or uses thereof shall not,
however, be used adversely against Buyer by ChromaDex in contradiction to the
terms and conditions detailed herein.
 
(iii)
Ownership of New Jointly Created Intellectual Property Rights. Any new
intellectual property rights jointly created by ChromaDex and Buyer during the
Term shall be jointly and equally owned by ChromaDex and Buyer (subject to the
clarification in Section 18.1 (iv) below).
 
(iv)
Buyer’s New Intellectual Property Rights. Any new intellectual property rights
created during the Term solely by Buyer shall be owned solely and exclusively by
Buyer, including, for purposes of clarification, any new intellectual property
rights in respect of NR Product in combination with other active ingredients or
uses thereof and improved NR formulations (the “New IP”). Buyer agrees that it
will not enforce its intellectual property rights in a legal proceeding against
Seller for New IP pertaining or relating to the use or inclusion of NR in
Functional Food and Beverages or Medical Nutrition that is necessary by Seller
in order for Seller to achieve Technical Feasibility for a commercial launch of
a Functional Food and Beverage or Medical Nutrition product, subject to Seller’s
compliance with the exclusivity and co-exclusivity rights granted to Buyer under
this Agreement.
 
(v)
No Right By Buyer to Challenge ChromaDex’s Intellectual Property Rights. Buyer
hereby acknowledges and agrees that Buyer will not subvert, diminish, in any way
challenge in any forum, including, but not limited to, administrative
proceedings, or assert any rights in the ChromaDex Trademarks, ChromaDex Trade
Secrets, NR, NR Product, products containing NR Product, or uses thereof, or any
other NR intellectual property, including ChromaDex owned or licensed patents or
patent applications. If Buyer violates or otherwise breaches this
non-challenge clause, Seller shall have the right to terminate Buyer’s rights
under this Agreement,
 
Buyer's and Seller's Initials  /s/ CK   /s/ RF 

-21-

EXECUTION COPY
 
 
provided however, in no event shall such termination diminish Seller’s rights
under this Section 18.1.
 
19.
Waiver and Severability. No claim or right arising out of a breach of this
Agreement can be discharged in whole or in part by a waiver or renunciation of
the claim or right unless the waiver or renunciation is in writing signed by the
aggrieved Party. If any term, covenant, warranty, remedy or condition of this
Agreement, or the application thereof to any person or circumstance shall, to
any extent, be held or deemed invalid, illegal or unenforceable, such term,
covenant, warranty, remedy, or condition shall be conformed to a valid, legal,
and enforceable provision that best accomplishes the original intent of the
Parties, and the remainder of this Agreement or the application of such term,
covenant or provision, to persons or circumstances other than those to which it
is held invalid, illegal or unenforceable, shall not be affected thereby, and
each remaining term, covenant or provision of this Agreement shall be deemed
valid, legal and shall be enforced to the fullest extent permitted by law.
 
20.
Force Majeure. A Party shall have no liability or obligation to the other party
of any kind, including, but not limited to, any obligation to deliver NR Product
or to make payment or accept delivery of NR Product, arising from any delay or
failure to perform all or any part of this Agreement as a result of causes,
conduct or occurrences beyond such Party’s reasonable control, including, but
not limited to, fire, flood, earthquake, lightning, storm, accidents, act of
war, terrorism, civil disorder or disobedience, act of public enemies, , acts or
failure to act of any state, federal or foreign governmental or regulatory
authorities, labor disputes or strikes, (each a “Force Majeure Event”). During a
Force Majeure Event Seller may allocate its available supply among its customers
in a manner determined by Seller to be fair and reasonable.
 
21.
Indemnification and Insurance.
 
21.1
To the fullest extent permitted by law, Buyer shall defend, indemnify and hold
Seller and its affiliates, successors, heirs, and assigns and its and their
respective officers, directors, employees, and agents (the "Seller
Indemnitees"), harmless from any and all claims, damages, demands, suits, causes
of action, controversy, judgements, liabilities, fines, regulatory actions,
seizures of NR Product, losses, costs and expenses (including, but not limited
to attorneys’ fees, expert witness expenses and litigation expenses)
(hereinafter “Claim”), arising from or in connection with any Claim asserted by
a third party against Seller (i) for any damage, environmental liability, patent
or intellectual property infringement caused by Buyer’s use, modification or
alteration of the NR Product, or any combination of the NR Product in connection
with Buyer’s product or any third party’s product, or (ii) any injury, death,
loss, property damage, delay or failure in delivery of Seller’s NR Product or
any other Claim for injuries or damage to the general public who consumed the
Approved Product (unless due solely and exclusively to a Claim arising from the
NR Product), or (iii) any alleged or actual act, error, omission, or negligence
by Buyer or Buyer’s Affiliates’ agents, employees, or representatives in
connection with the NR Product, Approved Products, or this Agreement, whether in
tort, contract, breach of warranty or otherwise, relating to this Agreement, the
business relationship between the Parties, Buyer’s development, manufacture,
distribution, promotion, and sale of the Approved Products, or Buyer’s breach of
this Agreement (including breach of Buyer’s representations and warranties).
Notwithstanding the foregoing, Buyer has no indemnity obligation to Seller to
the extent that any Claims result directly from the negligence or willful
misconduct of Seller or a material breach of this Agreement by Seller.
 
21.2
To the fullest extent permitted by law, Seller shall defend, indemnify and hold
Buyer and its affiliates, successors, heirs, and assigns and its and their
respective officers, directors, employees, and agents (the "Buyer Indemnitees")
harmless from any and all Claims, arising from or in connection with any Claim
asserted by a third party against Buyer for (i) any patent or other intellectual
property right infringement in connection with the NR Product (provided that
such alleged infringement does not arise from (A) the combination of the NR
Product with other ingredients or (B) Buyer’s intellectual property, including
New IP), or (ii) any alleged or
 
Buyer's and Seller's Initials  /s/ CK   /s/ RF 

 
-22-

EXECUTION COPY
 
 
actual act, error, omission, or negligence by Seller or Seller’s Affiliates’
agents, employees, or representatives in connection with this Agreement whether
in tort, contract, breach of warranty or otherwise, relating to this Agreement,
the business relationship between the Parties, the NR Product provided
hereunder, or Seller’s breach of this Agreement, or (iii) any use of the
ChromaDex Trademarks. Notwithstanding the foregoing, Seller has no indemnity
obligation to Buyer to the extent that any Claims result directly from the
negligence or willful misconduct of Buyer or if such claims stem from Buyer’s
acts or use which is not in accordance with the rights and requirements of Buyer
herein.
 
21.3
Indemnification Procedures.    Each Party agrees to provide the other Party with
prompt written notice of any claim, suit, action, demand, or judgment for which
indemnification is sought under this Agreement. The indemnifying Party agrees,
at its own expense, to provide attorneys reasonably acceptable to the
indemnified Party to defend against any such claim. The indemnified Party shall
cooperate fully with the indemnifying Party in such defense and will permit the
indemnifying Party to conduct and control such defense and the disposition of
such claim, suit, or action (including all decisions relative to litigation,
appeal, and settlement); provided, however, that the indemnified Party shall
have the right to retain its own counsel, at the expense of such indemnifying
Party, if representation of such the indemnified Party by the counsel retained
by the indemnifying Party would be inappropriate because of actual or potential
differences in the interests of such indemnified Party and any other party
represented by such counsel. The indemnifying Party agrees to keep the
indemnified Party informed of the progress in the defense and disposition of
such claim and to consult with the indemnified Party with regard to any proposed
settlement.
 
21.4
Insurance. The Parties agree, for the Term of this Agreement, to maintain a
program of insurance or self-insurance at levels sufficient to satisfy its
obligations as set forth in this Agreement, which shall include commercial
general liability insurance with limits of at least $[…***…] per occurrence and
product liability insurance with an aggregate limit of at least $[…***…], and
that such insurance coverage lists the other party hereto as additional
insureds. Each party shall continue to maintain such insurance or self-insurance
after the expiration or termination of this Agreement during any period in which
Buyer or any Affiliate continues (i) to make, use, or sell an Approved Product
under the terms of this Agreement and thereafter for a period of […***…].
 
22.
Relationship of the Parties. The relationship between Seller and Buyer shall be
solely that of independent contractors and neither Party, its agents and
employees, shall under no circumstances be deemed the employees, partners, joint
venturers, franchisees, agents or representatives of the other Party. Neither
Party shall represent itself as the agent or legal representative of the other
Party for any purpose whatsoever or hold itself out contrary to the terms of
this Section, and neither Party shall have the right to create or assume any
obligation of any kind, express or implied, for or on behalf of the other Party
in any way whatsoever.
 
23.
Assignment and Modification. The rights and obligations of Buyer under this
Agreement shall not be assignable or delegable without the prior written consent
of Seller except in the event of assignment to an Affiliate of Buyer (which does
not require consent of the Seller, but does require reasonable advance written
notification). Any attempted assignment or delegation in violation of the
foregoing shall be void. Seller may assign this Agreement, or delegate its
duties hereunder, in whole or in part, without the written consent of the Buyer
(but with advance written notification) (a “Transfer”) to an Affiliate (other
than in connection with a Change of Control). In addition, Seller may also
Transfer this Agreement to an Affiliate or a third party in connection with a
Change of Control (a “Transfer Event”), subject to the requirements set forth
herein. If Seller is contemplating entering into a Transfer Event with a company
that sells products to consumers directly competitive with the Approved Products
in the then existing exclusive and co-exclusive Territories or any other then
existing NHSc brands (a “Restricted Transferee”), Seller shall notify Buyer in
advance in writing and Buyer shall have a […***…] right of first negotiation
from the date of such notification to negotiate in good faith terms by which
Seller would complete a Transfer Event with Buyer. If after
 
  Buyer's and Seller's Initials  /s/ CK   /s/ RF
 
***Confidential Treatment Requested
-23-

EXECUTION COPY
 
 
such […***…] of good faith negotiations, no agreement is reached, Seller shall
be entitled to Transfer this Agreement to a Restricted Transferee upon at least
[…***…] written notice thereof to Buyer; provided that in such event Buyer shall
have the right in its sole discretion to terminate this Agreement without
penalty or liability. All other assignments or delegations by Seller require the
advance written consent of Buyer, such consent not to be unreasonably withheld,
conditioned, or delayed. This Agreement shall not be modified, altered or
amended in any respect except by a writing signed by the Parties. Any variation,
modification or addition to the terms set forth in this Agreement shall be
considered a material modification and shall not be considered part of this
Agreement unless it is amended in accordance with the foregoing.
 
24.
Governing Law; Venue; Attorneys’ Fees. This Agreement and all claims and causes
of action shall be governed by and subject to the internal laws (exclusive of
the conflicts of law provisions) and decisions of the courts of the State of
Delaware. The sole and exclusive venue for all claims and causes of action
between the Parties shall be the state or federal court located in the State of
Delaware, provided that either Party may, at any time, seek injunctive or other
equitable relief from any court of competent jurisdiction. The prevailing Party
in any legal action shall be entitled to recover its reasonable attorneys’ fees,
in addition to any other remedies available to such Party at law or in equity.
 
25.
Foreign Corrupt Practices Act. Each of the Parties (including its officers,
directors, employees and agents) shall not pay, offer, promise or authorize the
payment, directly or indirectly, of any monies or anything of value to any
official or employee of any foreign government, including, without limitation,
any government-owned or controlled entity, or of a public international
organization, or any political party, party official, or candidate for political
office, for the purpose of improperly inducing or rewarding favorable treatment
or advantage in connection with this Agreement.
 
26.
Confidentiality and Publicity. This Confidentiality and Publicity provision
shall supersede in its entirety the Mutual Non-Disclosure Agreement between the
Parties dated April 7, 2017. The Parties will be making certain general business
information and know-how that is not generally known by the public available to
the other Party, or a Party may have access to Confidential Information of the
other Party orally and/or in writing. “Confidential Information” shall include,
without limitation, any intellectual property, trade secrets, technical
information, training materials, control documents, workflows and relevant
documentation, materials, data, any other secret, sensitive or confidential
material related to the business generally, business technology, business
strategies, accounting, financial information, contracts, agreements, files,
records, documents, techniques, expertise, marketing concepts, diagrams or
concepts relating to product plans or designs, products, product specifications,
systems, software code, formulae, practices, processes, customers, projects or
information of any type whatsoever, in whatever form or media, whether or not
marked as “confidential” or “proprietary,” of a Party that is disclosed to or
becomes known by the other Party, including all the records of the disclosing
Party created, accessed, viewed, learned or obtained by the receiving Party
pursuant to this Agreement and the transactions contemplated hereby and which is
not generally known to the public or throughout the trade, or which could
reasonably be expected to be valuable to the disclosing Party or its Affiliates
or a competitor of any of the disclosing Party or its Affiliates. Confidential
Information shall also include the terms of this Agreement. For purposes of
clarification only and in no way intending to limit or otherwise revise the
obligations in this Section, these obligations apply to Confidential Information
disclosed to the other Party pursuant to this Agreement and the transactions
contemplated hereby prior to the Effective Date. The Parties agree to refrain at
all times from disclosing the other Party’s Confidential Information to others
or from using any such Confidential Information except for the benefit of the
disclosing Party. The Parties further agree to refrain from any other acts that
could tend to destroy the value of the Confidential Information to the
disclosing Party.
 
Without in any way intending to limit the forgoing the Parties shall:
(a)
not access or use Confidential Information other than as necessary to exercise
its rights or perform its obligations under and in accordance with this
Agreement;
(b)
not disclose or permit access to Confidential Information;
 
Buyer's and Seller's Initials  /s/ CK   /s/ RF 


 
***Confidential Treatment Requested
-24-

EXECUTION COPY
 
 
(c)
safeguard the Confidential Information from unauthorized use, access or
disclosure using at least the degree of care it uses to protect its
most/similarly sensitive information and in no event less than a reasonable
degree of care;
(d)
promptly notify the other Party in writing of any unauthorized use or disclosure
of Confidential Information and use its best efforts and cooperate with such
disclosing Party to prevent further unauthorized use or disclosure; and
(e)
ensure its representatives’ compliance with, and be responsible and liable for
any of its representatives’ non-compliance with, the terms of this Section.
 
Neither NHSc nor ChromaDex will, without the prior written consent of the other
Party, issue any statement or communication to the public, to the press or any
third party regarding the transactions detailed herein, or otherwise disclose to
any third party the existence of this Agreement or any other communication
between the parties with respect to the transactions detailed herein.
 
This Section shall survive expiration or termination of this Agreement.
 
27.
Dispute Resolution.
27.1
Mandatory Procedures.    The Parties agree that any dispute arising out of or
relating to this Agreement shall be resolved solely by means of the procedures
set forth in this Section, and that such procedures constitute legally binding
obligations that are an essential provision of this Agreement. If either Party
fails to observe the procedures of this Section, as may be modified by their
prior written agreement, the other Party may bring an action for specific
performance of these procedures in any court of competent jurisdiction.
27.2
Equitable Remedies.    Although the procedures specified in this Section are the
sole and exclusive procedures for the resolution of disputes arising out of or
relating to this Agreement, either Party may seek a preliminary injunction or
other provisional equitable relief pursuant to Section 30 if, in its reasonable
judgment, such action is necessary to avoid irreparable harm to itself or to
preserve its rights under this Agreement.
27.3
Dispute Resolution Procedures.    
27.3.1
Exclusive Procedures. Any controversy, claim, or dispute arising out of or
relating to this Agreement including, without limitation, the interpretation,
performance, formation, validity, breach (including, without limitation, alleged
violations of state or federal statutory or common law rights or duties) or
enforcement of this Agreement, and further including any such controversy,
claim, or dispute against or involving any officer, director, agent, employee,
affiliate, successor, predecessor or assign of a party to this Agreement
(collectively, a “Dispute”) shall be resolved according to the procedures set
forth in this Section which shall constitute the sole and exclusive Dispute
resolution mechanism to resolve all Disputes and no other procedure may be used
with the sole exception that a party need not comply with the terms herein
before filing a claim for equitable relief. Each Party's promise to resolve all
Disputes as set forth herein is given in consideration for the other Party's
like promise.
27.3.2
Confidentiality. Without limiting the confidentiality obligations referred to
elsewhere in this Agreement, the details and/or existence of any Dispute, any
informal meetings, and any proceedings conducted hereunder, including without
limitation any discovery taken in connection therewith, shall be kept strictly
confidential and shall not be disclosed or discussed with any third party
(excluding a party's attorneys, accountants, and other agents and
representatives, as reasonably required in connection with any Dispute
resolution procedure hereunder and provided that they sign a confidentiality
agreement at least as restrictive as this Section if they are not attorneys),
except as otherwise required by laws or rule of any securities exchange on which
such party's securities are traded. All offers, promises, conduct, and
statements, whether oral or written, made in the course of the resolution of any
Dispute by the parties, their agents, employees, experts, and attorneys, shall
be confidential, privileged, and inadmissible for any purpose, including
impeachment, in any litigation, arbitration, or other proceeding, except that
evidence that is otherwise admissible or discoverable shall not be rendered
inadmissible or non-discoverable as a result of its use by either Party.
 
 
Buyer's and Seller's Initials  /s/ CK   /s/ RF 

-25-

EXECUTION COPY
 
 
27.3.3
Good Faith. With regard to any Disputes between ChromaDex and Buyer, the Parties
agree to work together in good faith to resolve all disputes promptly.
27.3.4
Informal Dispute Resolution. Either Party may demand, in writing, that each
Party’s management representatives meet within […***…] at such place as
ChromaDex may reasonably designate to resolve the Dispute. No third party shall
have authority to consider or resolve any Dispute that is not first the subject
of informal Dispute resolution pursuant to this Section. The Parties or their
representatives with full authority to settle the Disputes at issue shall attend
all meetings.
27.3.5
Mediation. If the Parties do not resolve the Dispute within […***…] of the date
of the first meeting between management representatives (the “Informal Dispute
Resolution Deadline”), ChromaDex and NHSc agree to mediate the Dispute within
[…***…] of the Informal Dispute Resolution Deadline and at such place in the
State of Delaware as ChromaDex may designate with a mutually agreed upon
mediator. If the Parties cannot agree upon the selection of a mediator, the
mediator will be chosen from the list of certified mediators maintained by a
court having jurisdiction over this Agreement within […***…] of receiving such
list. The Parties agree to continue to work in good faith to resolve the Dispute
prior to the date upon which the mediation is scheduled to take place. If the
Parties agree on a resolution for the Dispute prior to the scheduled mediation
date, the mediation shall be cancelled. The Parties agree to share the cost of
any independent mediator engaged to assist the Parties in resolving their
differences. The mediator shall be a person familiar with complex business
transactions and litigation in the nutraceutical industry, unless the Parties
agree otherwise in writing. If either Party fails to mediate the Dispute within
[…***…] of the Informal Dispute Resolution Deadline, such Party shall be deemed
to have waived its right to demand mediation and the other Party may, in its
sole discretion, proceed directly to arbitration.
27.3.6
Arbitration. In the event the Dispute is not resolved through mediation, then
the Dispute shall be fully and finally adjudicated by binding arbitration to the
fullest extent allowed by law, but only if the arbitration is properly commenced
within the time allowed for similar legal action to be commenced in accordance
with the applicable statute of limitations; otherwise, the Dispute is waived.
Except as provided herein or by agreement of all parties, the arbitration shall
be administered by JAMS or its successors (“JAMS”) and shall be conducted
according to the JAMS Comprehensive Arbitration Rules and Procedures in effect
at the time the arbitration is initiated or, if JAMS is no longer in existence,
then the arbitration shall be administered by the American Arbitration
Association or its successor (the “AAA”) and conducted in accordance with the
AAA Commercial Arbitration Rules in effect at that time (the “Rules”). The
arbitration shall be conducted as expeditiously and economically as reasonably
practicable.
27.3.7
The arbitration shall be conducted by one arbitrator (the “Arbitrator”). Unless
all parties to the arbitration agree, the Arbitrator shall be a lawyer admitted
to practice in at least one (1) State of the United States and need not be on
the roster of JAMS or the AAA. The Arbitrator shall be selected as follows: If
all parties to the Dispute do not agree upon the Arbitrator within […***…] after
commencement of the arbitration, then any party may initiate the following
selection process by written notice to each other party. Within […***…] after
such written notice, each side to the Dispute shall simultaneously transmit to
each other side a list of four (4) persons qualified to serve as the Arbitrator
(the “Candidates”). No party shall nominate a Candidate whom that party knows or
reasonably believes to have a conflict of interest rendering the Candidate
unable to serve as the Arbitrator. If any single Candidate appears on the list
of each side then that person shall be appointed as the Arbitrator. If more than
one Candidate appears on the list of each side, then one of those Candidates
shall be selected randomly and that person shall be appointed as the Arbitrator.
If no Candidate appears on the list of each side then, within […***…] after the
initial exchange of lists, each side may strike one Candidate from the list of
each other side and rank all remaining Candidates in order of preference (with
“1” being the most preferable Candidate), and the ranked lists shall be
simultaneously exchanged. The Candidate with the lowest total number of points
shall be appointed as the Arbitrator. In the event of a tie, one of the
Candidates with the
 
 
  Buyer's and Seller's Initials  /s/ CK   /s/ RF
 
***Confidential Treatment Requested 

-26-  

 
EXECUTION COPY
 

 .



 lowest total number of points shall be selected randomly and that person shall
be appointed as the Arbitrator. If the person selected as the Arbitrator
declines to serve or becomes unwilling or unable to serve after selection or
appointment, or the administrator declines to appoint that person as the
Arbitrator, then the Candidate with the next lowest total of points shall be
appointed as the Arbitrator. If any party to the arbitration fails to timely
participate in the foregoing selection process then the administrator shall
select and appoint the Arbitrator pursuant to the Rules, except that each
recalcitrant party shall be excluded from that selection process.
27.3.8
The Arbitrator shall entertain any demurrer, motion to strike, motion for
judgment on the pleadings, motion for complete or partial summary judgment,
motion for summary adjudication, or any other dispositive motion consistent with
Delaware or United States federal rules of procedure, as applicable

27.3.9
 The exchange of information in the arbitration shall be governed by the Rules
except as follows: (a) no side shall take the deposition of more than […***…]
individuals (including the use of corporate, “persons most knowledgeable,”
F.R.C.P. 30(b)(6), or similar deposition notices or devices) unless, upon a
showing of extraordinary cause, the Arbitrator permits that side to take a
limited number of additional depositions; (b) each side shall be entitled to the
limited discovery of documents (including electronically stored information)
which are directly relevant and material to the Dispute and are produced in
response to a request that is narrowly tailored to minimize both the burden and
expense of the responding person and the disclosure of confidential, sensitive
or financial information; (c) no party shall propound interrogatories or
requests for admission unless permitted by the Arbitrator upon a showing of
extraordinary cause; and (d) upon the request of any party, the Arbitrator shall
weigh the anticipated burden or expense of any requested discovery against its
likely benefit, and shall impose any reasonable conditions on that discovery,
including, without limitation, allocation of the expense of the discovery to the
party seeking it.
27.3.10
The Arbitrator shall issue a written award supported by a statement of decision
setting forth the Arbitrator’s complete determination of the Dispute and the
factual findings and legal conclusions relevant to it (the “Award”). The Award
shall be final and binding on the Parties and, if the Award is not fully
satisfied within […***…] after its issuance, then judgment upon the Award may be
entered by any court having jurisdiction thereof or having jurisdiction over the
relevant Party or its assets. Each Party to this Agreement irrevocably submits
to the personal jurisdiction and venue of a state or federal court of competent
jurisdiction in Delaware for any purpose permitted herein.
27.3.11
The administrative costs of the arbitration, including fees of the Arbitrator,
initially shall be split equally between the sides; provided, however, that the
Arbitrator may, in his or her discretion, allocate such costs in favor of any
prevailing party.
27.3.12
If all or any portion of a Dispute is held to be non-arbitrable then that
Dispute (or portion thereof) shall be adjudicated by a single referee appointed
by a state or federal court of competent jurisdiction in Delaware.
27.3.13
Notwithstanding any other provision of this Agreement including, without
limitation, any other provision of this Section 27, the Parties may bring suit
in any court of competent jurisdiction to enjoin any actual or threatened
infringement of any intellectual property rights or any actual or threatened
violation of any confidentiality or non-compete, non-solicitation,
non-circumvention provisions of this Agreement.
27.4
Performance to Continue.    Each Party shall continue to perform its undisputed
obligations under this Agreement pending final resolution of any dispute arising
out of or relating to this Agreement; provided, however, that a Party may
suspend performance of its undisputed obligations during any period in which the
other Party fails or refuses to perform its undisputed obligations. Nothing in
this Section is intended to relieve Buyer from its obligation to make undisputed
payments pursuant to the requirements of this Agreement.
27.5
Statute of Limitations.    The Parties agree that all applicable statutes of
limitation and time-based defenses (such as estoppel and laches) shall be tolled
while the procedures set forth in Sections are pending. The Parties shall
cooperate in taking any actions necessary to

 
  Buyer's and Seller's Initials  /s/ CK   /s/ RF
 
***Confidential Treatment Requested
-27-

EXECUTION COPY
 
  achieve this result.
 
28.
Non-Solicitation, Non-Competition, and Non-Circumvention.
 
28.1 Upon a Triggering Event (defined below), during the Term and for a period
of […***…] after the Triggering Event, neither Buyer nor any of Buyer’s
subsidiaries, Affiliates, principals, agents, representatives, or employees (the
“Buyer Parties”) shall without the prior express written consent of ChromaDex
directly or indirectly develop, manufacture, market, promote, sell or distribute
Functional Food and Beverages or Medical Nutrition product using any NR, or NR
Product. For purposes of this Agreement, a “Triggering Event” shall have
occurred if (a) Seller terminates this Agreement for any reason permitted under
this Agreement; (b) Buyer terminates this Agreement pursuant to Section 15.3.1
or 15.3.2; or (c) Seller terminates any of Buyer’s rights pursuant to the NA
FF&B Termination, NA MN Termination, Annual Minimum Royalty Termination, or a
Sub-Territory Termination, provided however in such event, Buyer’s obligations
contained in this paragraph shall only apply to the terminated Sub-Territory or
Approved Product Category.
 
28.2 During the Term and for a period of […***…] after the termination of this
Agreement, neither Buyer nor any of the Buyer Parties shall, without the prior
express written consent of the ChromaDex, directly or indirectly:
 
(a)                  
Solicit or induce or attempt to solicit or induce any vendor, employee, sales
representative, agent, or consultant of ChromaDex to terminate or adversely
alter their relationship, engagement, employment, representation, or other
association with ChromaDex; or
(b)                  
Contract with, or otherwise become involved in any transaction with ChromaDex’s
manufacturers, without ChromaDex’s explicit advance written permission (unless
Buyer has a pre-existing relationship with such manufacturer prior to the
Effective Date or wishes to enter into a relationship with such manufacturer for
other products unrelated to the Approved Products, in which case the
restrictions set forth herein shall not be applicable).
These obligations in this Section are in no way intended to revise or otherwise
limit the other restrictions and obligations of Buyer herein, including, but not
limited to, those regarding termination.
 
28.3                  
During the Term and for a period of […***…] after the termination of this
Agreement, ChromaDex shall not, without the prior express written consent of the
Buyer, directly or indirectly solicit or induce or attempt to solicit (other
than general solicitations for hire) or induce any vendor, employee, sales
representative, agent, or consultant of Buyer to terminate or adversely alter
their relationship, engagement, employment, representation, or other association
with Buyer.
 
29.
Notices. Any demand upon or notice to a Party hereunder shall be effective when
delivered by hand or when properly deposited in the mails postage prepaid, or
sent by electronic facsimile or electronic mail transmission with receipt
acknowledged, or delivered to an overnight courier, in each case addressed to
the Party at the address shown below or such other address as the Parties may
advise in advance in writing.
 
If to Seller:
ChromaDex, Inc.
10005 Muirlands Blvd., Suite G
Irvine, CA 92618
Attention: Legal Department
Fax: 949-419-0294
 
With a Copy to:
ChromaDex Corporation
10900 Wilshire Blvd.,
Suite 650
Los Angeles, CA 90024
Fax: 949-600-8923
 

 
 

  Buyer's and Seller's Initials  /s/ CK   /s/ RF
 
***Confidential Treatment Requested
-28-

EXECUTION COPY
 
 
 
Attn: General Counsel
 
With Another Copy to:
Nolan Heimann
16133 Ventura Blvd.,
Suite 820
Encino, California 91436
Fax: 818-574-5689
Attn: ChromaDex
 
If to Buyer:
Avenue Nestle 55
1800 Vevey
Switzerland
Email: […***…]
Attn: General Counsel, Nestlé Health Science
 
 

30.
Injunctive Relief. In addition to all other remedies that ChromaDex may have
hereunder, including, without limitation, a claim of money damages, Buyer
acknowledges that (a) its failure (except as otherwise provided herein) to cease
the manufacture, sale, distribution, advertising, or promotion of the Approved
Products covered by this Agreement or any class or category thereof at the
termination or expiration of this Agreement; (b) its threatened or actual
unauthorized use of the rights granted hereunder, whether in whole or in part;
(c) its threatened or actual breach of the confidentiality provisions in the
ChromaDex and NHSc NDA referred to herein; or (d) its threatened or actual
breach of any other material term of this Agreement may result in immediate and
irreparable damage to ChromaDex and to the rights of any subsequent licensee.
Buyer acknowledges and admits that there is no adequate remedy at law for such
failures listed in this Section and that in the event of such threatened or
actual failure, ChromaDex shall be entitled to equitable relief by way of
temporary and permanent injunctions and such other and further relief as any
court of competent jurisdiction may deem just and proper.
 
In addition to all other remedies that Buyer may have hereunder, including,
without limitation, a claim of money damages, Seller acknowledges that; (a) its
threatened or actual breach of the confidentiality provisions contained in
Section 26 herein; or (b) its violation of Buyer’s exclusivity or Buyer’s
Co-Exclusivity (as set forth in Sections 3.3 and 3.4, respectively) still in
effect, may result in immediate and irreparable damage to Buyer. Seller
acknowledges and admits that there is no adequate remedy at law for the
violations set forth in the preceding sentence and that in the event of such
violation, Buyer shall be entitled to seek equitable relief by way of temporary
and permanent injunctions and such other and further relief as any court of
competent jurisdiction may deem just and proper.
 
31.
Binding Effect.    This Agreement shall be binding upon and inure to the benefit
of the Parties and their respective permitted successors and assigns.
 
32.
Section and Other Headings; Number; Construction of Language. The section and
other headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.
Words used in this Agreement in the singular number shall be held to include the
plural, and vice versa, unless the context requires otherwise. The language in
all parts of this Agreement is intended by the parties to be interpreted simply,
according to its fair meaning, and not strictly for or against ChromaDex or
Buyer regardless of which party drafted this Agreement. The parties hereby agree
and acknowledge that this Agreement is a document negotiated by the parties,
which are sophisticated entities and fully understand the meaning of the terms
and conditions of this Agreement.
 
33.
Attorney Representation. In the negotiation, preparation and execution of this
Agreement, each Party has been represented by, or has been afforded the
opportunity to consult with an attorney of
 
Buyer's and Seller's Initials  /s/ CK   /s/ RF 


 
***Confidential Treatment Requested
-29-

EXECUTION COPY
 
 
such Party’s own choosing prior to the execution of this Agreement and has been
advised that it is in such Party’s best interest to do so. The Parties have read
this Agreement in its entirety and fully understand its terms and provisions.
The Parties have executed this Agreement freely, voluntarily and without any
coercion whatsoever, they accept all terms, conditions and provisions hereof.
The Parties further agree that any rule or construction to the effect that
ambiguities are to be resolved against the drafting Party shall not apply in the
interpretation of this Agreement or any amendments.
 
34.
Entire Agreement. This Agreement and any documents referred to herein and any
exhibits attached hereto contain and constitute the complete agreement between
the Parties with respect to the subject matter hereof. All previous or
contemporaneous agreements, representations, warranties, promises and conditions
relating to the subject matter of this Agreement are superseded by this
Agreement.
 
35.
Expenses. Except as otherwise expressly provided in this Agreement, whether or
not the transactions contemplated hereby are consummated, each Party shall pay
its own costs and expenses incurred in connection with the negotiation,
execution and closing of this Agreement and the transactions contemplated
herein.
 
36.
Survival. All obligations that by their nature should survive the termination of
this Agreement shall so survive.
 
37.
Counterparts. This Agreement may be executed in counterparts, each of shall
constitute an original, whether actual original or a copy, and all of which
shall constitute one and the same instrument.
 
 
 
[THE REMAINDER OF THIS PAGE HAS BEEN
LEFT BLANK INTENTIONALLY –
SIGNATURE PAGE FOLLOWS]
 
Buyer's and Seller's Initials  /s/ CK   /s/ RF 

 
-30-

EXECUTION COPY
 
 

IN WITNESS WHEREOF, the Parties have caused this Supply Agreement to be executed
by their duly authorized representatives.
 

 
Buyer
 
NESTEC Ltd.
 
Seller
 
ChromaDex, Inc.
 
Signature: /s/ Claudio Kuoni                 

 
 
Name: Claudio Kuoni                            

 
 
Title General Counsel                           

 
 
Date: 19 December 2018                      

 
 
 
Signature: /s/ Robert Fried          
                                                                   

 
 
Name: Robert Fried                        
                                                                  

 
 
Title: President & CEO                   
                                                               

 
 
Date: December 19, 2018               
                                                                    


 
 
  Buyer's and Seller's Initials  /s/ CK   /s/ RF
-31-

EXECUTION COPY

 
Exhibit A – ChromaDex Brand Usage Guidelines
 

[…***…]
 
  Buyer's and Seller's Initials  /s/ CK   /s/ RF
 
***Confidential Treatment Requested
-32-

EXECUTION COPY
 
 
[…***…]
 
  Buyer's and Seller's Initials  /s/ CK   /s/ RF
 
***Confidential Treatment Requested
-33-

EXECUTION COPY
 
 
[…***…]
 
  Buyer's and Seller's Initials  /s/ CK   /s/ RF
 
***Confidential Treatment Requested
-34-

EXECUTION COPY
 
 
[…***…]
 
  Buyer's and Seller's Initials  /s/ CK   /s/ RF
 
***Confidential Treatment Requested
-35-

EXECUTION COPY
 
 
[…***…]
 
  Buyer's and Seller's Initials  /s/ CK   /s/ RF
 
***Confidential Treatment Requested
-36-

EXECUTION COPY
 
 
[…***…]
 
  Buyer's and Seller's Initials  /s/ CK   /s/ RF
 
***Confidential Treatment Requested
-37-

EXECUTION COPY
 
 
[…***…]
 
 
  Buyer's and Seller's Initials  /s/ CK   /s/ RF
 
***Confidential Treatment Requested
-38-

EXECUTION COPY
 
Exhibit B - NHSc Brands
 
[…***…]
 
  Buyer's and Seller's Initials  /s/ CK   /s/ RF
 
***Confidential Treatment Requested
-39-

EXECUTION COPY
 

Exhibit C – NR Product Specification
 
[…***…]
 
  Buyer's and Seller's Initials  /s/ CK   /s/ RF
 
***Confidential Treatment Requested
-40-

EXECUTION COPY
 
 
[…***…]
 
 
  Buyer's and Seller's Initials  /s/ CK   /s/ RF
 
***Confidential Treatment Requested
-41-

EXECUTION COPY
 
Exhibit D – Prior Existing Obligations
 
 
[…***…]
 
  Buyer's and Seller's Initials  /s/ CK   /s/ RF
 

***Confidential Treatment Requested
-42-

EXECUTION COPY

 
Exhibit E – Intentionally Left Blank
 
 
 
 
 
 
-43-

EXECUTION COPY

 
Exhibit F – Applicable Issued Patents and Applicable Filed Patents for the NR
Product
 
 […***…]
 
Buyer's and Seller's Initials  /s/ CK   /s/ RF 

 
***Confidential Treatment Requested
-44-

EXECUTION COPY
 

Exhibit G - Quality Standards

 
 

 
[…***…]
 

Buyer's and Seller's Initials  /s/ CK   /s/ RF 

  

***Confidential Treatment Requested
-45-

EXECUTION COPY
 
 

[…***…]
 
   Buyer's and Seller's Initials  /s/ CK   /s/ RF
 

***Confidential Treatment Requested
-46-

EXECUTION COPY
 

 
[…***…]
 
 

  Buyer's and Seller's Initials  /s/ CK   /s/ RF
 

***Confidential Treatment Requested
-47-

EXECUTION COPY
 
 
[…***…]
 

 
 
  Buyer's and Seller's Initials  /s/ CK   /s/ RF
 
***Confidential Treatment Requested
-48-

EXECUTION COPY
 

 
[…***…]
 
 

 
  Buyer's and Seller's Initials  /s/ CK   /s/ RF
 
***Confidential Treatment Requested
-49-

EXECUTION COPY
   
[…***…]
 
  Buyer's and Seller's Initials  /s/ CK   /s/ RF
 
***Confidential Treatment Requested
-50-
